Exhibit 10.1

Execution Copy

FIFTH AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

by and among

THE CVC SHAREHOLDER

THE BRIGHTPOINT SHAREHOLDER

THE SHALOM SHAREHOLDERS

THE CENTEL SHAREHOLDERS

THE ADDITIONAL SHAREHOLDERS

AND

INTCOMEX, INC.

April 19, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      2   

Section 1.1

   Definitions      2   

Section 1.2

   General Interpretive Principles      12    ARTICLE II REPRESENTATIONS AND
WARRANTIES      12   

Section 2.1

   Representations and Warranties of All Parties      12   

Section 2.2

   Representations and Warranties of the CVC Shareholder      13   

Section 2.3

   Representations and Warranties of the Shalom Shareholders      13   

Section 2.4

   Representations and Warranties of the Brightpoint Shareholder      13   
ARTICLE III GOVERNANCE      14   

Section 3.1

   Voting Rights; Board; Management; Information      14    ARTICLE IV
ADDITIONAL SHAREHOLDER OBLIGATIONS      18   

Section 4.1

   Restrictive Legend      19   

Section 4.2

   Non-Solicitation; Non-Competition; Confidentiality      21   

Section 4.3

   [Intentionally Omitted.]      24   

Section 4.4

   Transfers by the Shalom Shareholders      24   

Section 4.5

   Registration Rights      24   

Section 4.6

   Certificate of Incorporation      24    ARTICLE V TRANSFER RESTRICTIONS     
24   

Section 5.1

   Restrictions on Disposition of Interests      24   

Section 5.2

   Rights of First Offer      25   

Section 5.3

   Tag-Along Rights      27   

Section 5.4

   Drag-Along Rights      29   

Section 5.5

   [Intentionally Omitted.]      30   

Section 5.6

   Closing Transactions      30   

Section 5.7

   Lock-Up Agreement; IPO Participation Rights      31    ARTICLE VI ADDITIONAL
AGREEMENTS OF THE PARTIES      31   

Section 6.1

   Further Assurances      31   

Section 6.2

   Company Covenant      31   

Section 6.3

   No Conflict with Indenture      31    ARTICLE VII MISCELLANEOUS      32   

Section 7.1

   Termination      32   

Section 7.2

   Shalom Shareholders Indemnity      32   

Section 7.3

   Notices      32   

Section 7.4

   Counterparts      35   

Section 7.5

   Entire Agreement.      35   

Section 7.6

   Governing Law; Submission to Jurisdiction; Selection of Forum      35   

Section 7.7

   Service of Process      36   

Section 7.8

   Waiver of Jury Trial      37   

Section 7.9

   Severability      37   

Section 7.10

   Assignment      37   

Section 7.11

   Parties in Interest; No Third Party Beneficiaries      37   



--------------------------------------------------------------------------------

Section 7.12

   Judgment Currency      37   

Section 7.13

   Amendment and Waiver      38   

Section 7.14

   Additional Shareholders’ Representatives      38   

Section 7.15

   Centel Shareholders’ Representative      39   

Section 7.16

   Construction      40   

Section 7.17

   Specific Performance      40   



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

This FIFTH AMENDED AND RESTATED SHAREHOLDERS AGREEMENT (this “Agreement”), dated
as of April 19, 2011, is entered into by and among CVCI Intcomex Investment LP,
a Delaware limited liability partnership formerly known as Intcomex Bond
Purchase LP (the “CVC” Shareholder”); Brightpoint Latin America, Inc., a
corporation formed under the laws of the State of Indiana (the “Brightpoint
Shareholder”); Michael Shalom, a citizen of the United States; Anthony Shalom, a
citizen of the United States; Isaac Shalom, a citizen of the United States;
Shalom Holdings 1, LLLP, a Florida limited liability limited partnership
(“Shalom 1 LLLP”); Shalom Holdings 3, LLLP, a Florida limited liability limited
partnership (“Shalom 3 LLLP”, and together with Shalom 1 LLLP, the “Shalom
Entities”, each a “Shalom Entity”, and together with Michael Shalom, Anthony
Shalom, Isaac Shalom and Shalom 1 LLLP, the “Shalom Shareholders”, each a
“Shalom Shareholder”); the Centel Shareholders (as hereinafter defined); the
Additional Shareholders (as hereinafter defined); and Intcomex, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company” and, together with the CVC Shareholder, the Brightpoint Shareholder,
the Shalom Shareholders, the Centel Shareholders and the Additional
Shareholders, the “Parties”).

WHEREAS, on August 27, 2004, the Company, Co-Investment LLC VII (Intcomex), a
Delaware limited liability company (“Co-Invest”) and certain other persons
entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”)
pursuant to which, upon the Closing (as hereinafter defined) of the transactions
contemplated thereby, Co-Invest, certain of the Shalom Shareholders and the
Additional Shareholders owned in the aggregate one hundred percent (100%) of the
Common Stock (as hereinafter defined) of the Company;

WHEREAS, as a part of the transactions contemplated by the Stock Purchase
Agreement, the Company, Co-Invest, Anthony Shalom, Michael Shalom and the
Additional Shareholders entered into that certain Shareholders Agreement dated
August 31, 2004 (the “Original Agreement”);

WHEREAS, on April 28, 2005, the Company, the Centel Shareholders and certain
other parties executed and delivered a Share Purchase Agreement (the “Centel
Purchase Agreement”) pursuant to which the Company and its wholly-owned
subsidiary, Intcomex Holdings SPC-I, LLC, a Delaware limited liability company
(“Intcomex LLC”), acquired all of the outstanding equity interests of Centel,
S.A. de C.V., a sociedad anónima de capital variable organized under the laws of
Mexico (“Centel”), and the Company issued shares of its capital stock to the
Centel Shareholders as set forth in Section 1.2(b) of the Centel Purchase
Agreement;

WHEREAS, as a part of the transactions contemplated by the Centel Purchase
Agreement, the Parties entered into that certain Amended and Restated
Shareholders Agreement dated April 28, 2005;

WHEREAS, on June 23, 2005, Harry Luchtan, a citizen of Guatemala (“Luchtan”),
Yehuda Azancot, a citizen of Israel (“Azancot”), and the Company entered into a
Put Right Agreement, the execution of which was acknowledged and agreed by the
Shareholders, pursuant to which the Company granted to each of Luchtan and
Azancot a right to put its Equity Securities to the Company on the terms and
conditions contained therein;



--------------------------------------------------------------------------------

WHEREAS, as part of the transactions contemplated by the Put Right Agreement,
the parties entered into that certain Second Amended and Restated Shareholders
Agreement dated June 23, 2005;

WHEREAS, in connection with the transfer of all or part of the Equity Securities
held by Anthony Shalom, Michael Shalom, Mauro Butelmann and Hans Cristi Urzua to
Shalom 1 LLLP, Shalom 3 LLLP, Albion Capital Corp. and Bourne Trading Inc.,
respectively, the parties entered into that certain Third Amended and Restated
Shareholders Agreement dated August 20, 2007 (the “Third Amended Agreement”);

WHEREAS, in connection with the execution by certain holders of Bonds of
subscription agreements pursuant to which such holders of Bonds transferred the
Bonds to the Company in exchange for newly-issued shares of Common Stock, the
parties entered into that certain Fourth Amended and Restated Shareholders
Agreement dated December 22, 2009 (the “Fourth Amended Agreement”);

WHEREAS, on or about March 8, 2010, Co-Invest contributed all of its Equity
Securities to the CVC Shareholder, which subsequently changed its name from
Intcomex Bond Purchase LP to CVCI Intcomex Investment LP;

WHEREAS, on March 16, 2011, the Company, certain of its Subsidiaries, the
Brightpoint Shareholder and certain of its Subsidiaries executed and delivered a
Purchase Agreement (the “Brightpoint Purchase Agreement”), pursuant to which the
Company and certain of its Subsidiaries acquired (i) the assets of the
Brightpoint Business (as hereinafter defined), and (ii) all of the outstanding
equity interests of certain Subsidiaries of the Brightpoint Shareholder, and the
Company issued shares of its Common Stock to the Brightpoint Shareholder as set
forth in Section 2.1 of the Brightpoint Purchase Agreement;

WHEREAS, the Parties desire to amend and restate the Fourth Amended Agreement in
its entirety as set forth herein;

NOW THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the Parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used herein are used as defined in
this Article I or as defined elsewhere in this Agreement.

“Additional Shareholder” shall mean each of Benjamin Mizrachi, Naftali Mizrachi,
Albion Capital Corp., a sociedad anónima organized and existing under the laws
of Panama,

 

2



--------------------------------------------------------------------------------

Javier Martinez, Boris Vasquez, Gonvas Enterprise, S.A., a sociedad anónima
organized and existing under the laws of Panama, Lunimar, S.A., a sociedad
anónima organized and existing under the laws of Panama, Bourne Trading Inc., a
sociedad anónima organized and existing under the laws of Panama, Jorge de
Galvez, Mardel Holdings Limited, an international business company organized and
existing under the laws of St. Lucia, Emibasher Sociedad Anónima, a sociedad
anónima organized and existing under the laws of Costa Rica, Khyber Investment
Limited, a corporation organized and existing under the laws of the Cayman
Islands and Tecno Mundial S.A., a sociedad anónima organized and existing under
the laws of Panama, who shall collectively be referred to as the “Additional
Shareholders.”

“Additional Shareholders’ Representative” has the meaning set forth in
Section 7.14(a).

“Affiliate” shall mean: (i) with respect to any Person, any other Person
directly or indirectly Controlling, Controlled by or under common Control with
such Person; and (ii) with respect to any natural Person: (a) any parent,
grandparent, sibling, child or spouse of such natural Person, or any Person
married to any such Persons; (b) any trust established for the benefit of such
natural Person, any Affiliate of such natural Person, any parent of the spouse
of such natural Person or any lineal descendants of such parent; or (c) any
executor or administrator of the estate of such natural Person.

“Agreement” has the meaning set forth in the preamble.

“Azancot” has the meaning set forth in the preamble.

“Board” shall mean the Board of Directors of the Company.

“Bonds” shall mean the 11  3/4 Second Priority Senior Secured Notes issued by
the Company, and governed by the terms of the indenture dated as of August 25,
2005, by and among the Company, Intcomex Holdings, Intcomex LLC, Software
Brokers of America, Inc. and The Bank of New York, as supplemented by the
supplemental indenture, dated as of October 31, 2006.

“Brightpoint” shall mean Brightpoint, Inc., the ultimate public company parent
of the Brightpoint Shareholder.

“Brightpoint Business” shall mean the business of (i) wholesale distribution and
resale of wireless voice and data products and related accessories,
(ii) logistic services, including procurement, inventory management, software
loading, kitting and customized packaging, fulfillment, call center and
activation services, e-fulfillment solutions, transportation management and
other services, (iii) wireless activation solutions through retail, enterprise
and online channels, and (iv) purchasing electronic activation codes from mobile
operators and MVNOs and distributing them to retail channels. For the sake of
clarity, the Brightpoint Business specifically excludes the business of selling
or distributing any IT Products.

“Brightpoint Director” has the meaning set forth in Section 3.1(a)(i).

 

3



--------------------------------------------------------------------------------

“Brightpoint Observer” has the meaning set forth in Section 3.1(l).

“Brightpoint Permitted Activities” means (i) owning, managing, operating,
controlling or participating in any activity in any of the Excluded Businesses;
(ii) owning equity interests in Waxess USA, Inc. (“Waxess”); and (iii) owning up
to 5% of a class of equity securities issued by any competitor of the Company
that is publicly traded and registered under Section 12 of the Exchange Act,
provided that such Person has no active participation in the business of such
entity, except that such ownership interest limitations regarding ownership in
publicly traded companies may be waived by obtaining the written consent of the
Company and the CVC Shareholder.

“Brightpoint Purchase Agreement” has the meaning set forth in the recitals.

“Brightpoint Shareholder” has the meaning set forth in the preamble.

“Brightpoint Territory” shall mean each of Australia, Austria, Belgium, Denmark,
Finland, France, Germany, Great Britain, Hong Kong, India, Italy, Netherlands,
New Zealand, Norway, Philippines, Poland, Portugal, Russia, Singapore, Slovakia,
South Africa, Spain, Sweden, Switzerland, United Arab Emirates and the United
States.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in the City of New York are authorized or obligated by Law to close.

“Centel” has the meaning set forth in the recitals.

“Centel Purchase Agreement” has the meaning set forth in the recitals.

“Centel Shareholder” shall mean each of Luchtan, Azancot and Hector Yubeili
Zegaib, a citizen of Mexico, who shall collectively be referred to as the
“Centel Shareholders.”

“Centel Shareholders’ Representative” has the meaning set forth in Section 7.15.

“Change of Control” shall mean any transaction pursuant to which the holders
(together with their Permitted Transferees) of a majority of the voting power of
the Voting Shares prior to such transaction no longer hold a majority of the
voting power of the Voting Shares following the consummation of such
transaction.

“Charter Document” shall mean any certificate of incorporation, by-laws,
certificate of formation, limited liability company agreement, estatutos,
charter, memorandum of association, articles of association, or other similar
document.

“Chosen Courts” has the meaning set forth in Section 7.6.

“Closing” shall mean the closing of the transactions contemplated by the Stock
Purchase Agreement.

 

4



--------------------------------------------------------------------------------

“Common Stock” shall mean the common stock of the Company.

“Company” has the meaning set forth in the preamble.

“Company Business” shall mean the business of (i) wholesale distribution and
resale of computer information technology products, including computer
equipment, notebooks, netbooks, components, software and peripherals, computer
systems, accessories and networking products, (ii) wholesale distribution and
resale of wireless voice and data products and related accessories,
(iii) logistic services, including procurement, inventory management, software
loading, kitting and customized packaging, fulfillment, call center and
activation services, e-fulfillment solutions, transportation management and
other services, (iv) wireless activation solutions through retail, enterprise
and online channels, and (v) purchasing electronic activation codes from mobile
operators and MVNOs and distributing them to retail channels.

“Company Permitted Activities” means (i) selling IT Products without any
geographic limitations; (ii) wholesale distribution and resale of wireless voice
and data products and related accessories in Miami-Dade County, Florida; and
(iii) owning, as an investment, up to 5% of a class of equity securities issued
by any competitor of the Excluded Businesses or of Brightpoint or Affiliate
thereof that is publicly traded and registered under Section 12 of the Exchange
Act, provided that such Person has no active participation in the business of
such entity, except that such ownership interest limitations regarding ownership
in publicly traded companies may be waived by obtaining the written consent of
the Brightpoint Shareholder.

“Competitive Products and Services” has the meaning set forth in Section 4.2(a).

“Consent” shall mean any consent, permit, license, approval, authorization, or
other order of, or action or exemption by, or filing with or notification of,
any Governmental Entity or third party.

“Contract” shall mean any written or oral contract, agreement, instrument,
license, lease, sublease, mortgage, bond, note or binding understanding,
arrangement, commitment, warranty, registration, or authorization.

“Control”, and its correlative meanings, “Controlling” and “Controlled”, shall
mean (i) the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, by virtue of being a Director or
officer of such Person, or otherwise; (ii) when used with respect to any Equity
Securities, the ability, direct or indirect, to vote or direct the disposition
of such Equity Securities; provided that if the Person asserting Control over
such Equity Securities is not the registered owner of such Equity Securities,
such Person shall have reasonably demonstrated (or be capable of reasonably
demonstrating) his or its ability to vote or direct the disposition of such
Equity Securities (for the sake of clarity, it is hereby acknowledged and agreed
that for the purposes of this Agreement the CVC Shareholder shall not be deemed
to Control any Equity securities owned by the Shalom Shareholders solely as a
result of that certain shareholders agreement among such shareholders, dated as
of March 16, 2011); and (iii) when used with

 

5



--------------------------------------------------------------------------------

respect to a Shalom Entity or any Equity Securities of which a Shalom Entity is
the registered owner, the general partner of such Shalom Entity or any Person
that Controls such general partner. It is acknowledged and agreed that, for the
purposes of this Agreement, as of the date hereof, based on Brightpoint’s
current ownership of approximately 12.4% of Waxess, together with an option to
purchase additional shares of Waxess to increase its ownership interest to
approximately 19.9%, and one representative on the board of directors of Waxess
(which board is comprised of 4 directors), Waxess is not Controlled by and is
therefore not an Affiliate of the Brightpoint Shareholder.

“Court Square Capital” shall mean Court Square Capital, Ltd., a corporation
organized under the Laws of the State of Delaware.

“Customer of the Business” has the meaning set forth in Section 4.2(a).

“Co-Invest” has the meaning set forth in the preamble.

“CVC Shareholder” has the meaning set forth in the preamble.

“Designated Relationship” shall mean a relationship as Director, officer,
employee or consultant of the Company or any of its Subsidiaries.

“Director” shall mean, with respect to a Person, any director, management
committee member, managing director, principal, partner or persons holding
comparable positions of such Person.

“Dragged Shareholders” has the meaning set forth in Section 5.4.

“Encumbrance” shall mean any lien (statutory or other), security interest,
mortgage, covenant, pledge, assignment, adverse claim, title defect, assessment,
lease, levy, charge or other encumbrance of any kind, or any conditional sale
contract, sale-leaseback, financing lease, title retention contract or other
contract to give any of the preceding.

“Equity Security” shall mean any: (i) Stock of the Company, whether voting or
non-voting; (ii) security of the Company convertible into or exchangeable for
Stock of the Company; or (iii) option, right or warrant issued by the Company to
acquire Stock of the Company.

“Excluded Businesses” shall mean (a) any business conducted by the Brightpoint
Shareholder or its Affiliates for PRWireless Inc. (d/b/a Open Mobile) in Puerto
Rico (the “Open Mobile Business”), and (b) the business of reverse logistics,
asset management (including inventory liquidation services) or repair services
purchased by certain Affiliates of Brightpoint pursuant to a Purchase Interest
Purchase Agreement dated as of December 10, 2010 by and among Brightpoint North
America, L.P., Touchstone Acquisition LLC, Touchstone Wireless Repair and
Logistics, LP, Touchstone Wireless Investment Partners, LLC and all of the
limited partners of Touchstone Wireless Repair and Logistics, LP., as such
business is currently conducted or may be conducted in the future, so long as
such future business does not operate as a forward logistics or distribution
business within the Restricted Jurisdictions.

 

6



--------------------------------------------------------------------------------

“Fourth Amended Agreement” has the meaning set forth in the recitals.

“fully-diluted basis” shall be based on the assumption that all convertible,
exchangeable and exercisable Equity Securities that are vested and “in the
money” shall have been converted, exchanged or exercised in full.

“Governmental Entity” shall mean any governmental, judicial, legislative,
executive, administrative or regulatory authority of the United States or any
other federal, national, state, provincial or local government (whether domestic
or foreign) or any subdivision, agency, commission, office or judicial,
administrative or regulatory authority thereof.

“Indebtedness” of any Person shall mean, at any date, without duplication:
(i) all obligations of such Person for borrowed money; (ii) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments;
(iii) all obligations of such Person to pay the deferred purchase price of
property or services; (iv) all obligations of such Person as lessee that are
capitalized in accordance with applicable generally accepted accounting
principles; (v) all Indebtedness of others secured by an Encumbrance on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person; and (vi) all obligations of such Person in the nature of guarantees of
the obligations described in clauses (i) through (v) above of any other Person.

“Indenture” has the meaning set forth in Section 6.3.

“Independent Directors” has the meaning set forth in Section 3.1(a)(iii).

“Intcomex Holdings” shall mean Intcomex Holdings, L.L.C., a Delaware limited
liability company.

“Intcomex LLC” has the meaning set forth in the recitals.

“IPO” shall mean the initial Registered Offering.

“Issued Equity Securities” has the meaning set forth in Section 3.1(c).

“Issued Subsidiary Equity Securities” has the meaning set forth in
Section 3.1(d).

“IT Products” shall mean such computer information technology products,
including computer equipment, notebooks, netbooks, components, peripherals,
software, computer systems, accessories and networking products, sold as part of
the business of the Company and its Subsidiaries as of the date hereof;
provided, however, that “IT Products” shall exclude any product of the
Brightpoint Business, including cellular telephones, and accessories related
thereto.

“Judgment” shall mean any judgment, order, writ, directive, ruling, decision,
injunction, decree, settlement agreement or award of any Governmental Entity or
arbitrator.

 

7



--------------------------------------------------------------------------------

“Latin America” shall mean Mexico, Central America and South America.

“Law” shall mean any: (i) law, statute, ordinance, regulation, whether federal,
national, state, provincial or local; (ii) regulation, rule, code, standard,
requirement and criterion enacted, promulgated or issued under any law, statute,
ordinance or regulation, whether federal, national, state, provincial or local;
or (iii) Judgment, in each case for clauses (i) through (iii) whether domestic
or foreign.

“Letter of Interest” shall mean the Letter of Interest, dated as of March 25,
2004, between CVC and Intcomex Holdings, as amended.

“Lock-Up Agreement” shall mean, with respect to an IPO, an agreement with the
underwriter in which each Shareholder transferring shares of Equity Securities
in such IPO agrees not to transfer any other Equity Securities held by them for
a certain time period following the closing date of the IPO.

“Luchtan” has the meaning set forth in the preamble.

“Major Shareholder” shall mean any Shareholder that holds Equity Securities
representing more than 1% of the aggregate number of all outstanding Equity
Securities.

“Material Adverse Effect” shall mean any material and adverse effect on either
(i) any of the condition (financial or otherwise), business, properties, assets,
liabilities, results of operations or prospects of the Company and its
Subsidiaries taken as a whole or (ii) the ability of the Company to consummate
the transactions that the Company is required to consummate hereby.

“Mutual Non-Competition Period” has the meaning set forth in Section 4.2(e).

“Most Favorable Purchase Notice” has the meaning set forth in Section 5.2(d).

“Necessary Action” shall mean, with respect to a result required to be caused,
all actions (to the extent such actions are permitted by applicable Law and
subject to the provisions of Section 6.3 hereof) reasonably necessary to cause
such result, which actions may include, without limitation: (i) voting or
providing a written consent or proxy with respect to Equity Securities or other
Voting Stock; (ii) causing the adoption of shareholders resolutions and
amendments to the Charter Documents of the Company or any of its Subsidiaries;
(iii) causing members of the Board (to the extent such members were nominated or
designated by the Person obligated to undertake the Necessary Action and subject
to any fiduciary duties that they may have as Directors of the Company) to act
in a certain manner or causing them to be removed in the event they do not act
in such a manner (without regard to whether such failure to act is due to the
fiduciary duty referred to above); (iv) executing agreements and instruments;
and (v) making, or causing to be made, with Governmental Entities or other
Persons, all filings, approvals, registrations or similar actions that are
required to achieve such result.

“Non-CVC/BP Shareholder” shall mean any Shareholder other than the CVC
Shareholder, the Brightpoint Shareholder and their respective Permitted
Transferees.

 

8



--------------------------------------------------------------------------------

“Non-CVC Shareholder” shall mean any Shareholder other than the CVC Shareholder
and its Permitted Transferees.

“Notice Date” has the meaning set forth in Section 5.2(a).

“Offer Notice” has the meaning set forth in Section 5.2(a).

“Offering Person” has the meaning set forth in Section 5.2(a).

“Other Shareholders” has the meaning set forth in Section 5.3(a).

“Original Agreement” has the meaning set forth in the recitals.

“participate in” or words of similar import shall mean, for purposes of
Section 4.2 hereof, with respect to any Person, (a) having any ownership
interest (whether as proprietor, partner, member, stockholder or otherwise) in
such Person, or (b) acting as an agent, contractor, broker or distributor for,
or adviser or consultant to such Person.

“Parties” has the meaning set forth in the preamble.

“Permitted Transferee” shall mean any Affiliate of a Shareholder that, upon
becoming a transferee of Equity Securities of such Shareholder: (i) agrees to
become a party to this Agreement and to assume the rights and obligations of the
transferring Shareholder under this Agreement with respect to the transferred
Equity Securities (it being specified that the transferring Shareholders shall
upon such assumption no longer enjoy and be released from such rights and
obligations with respect to such transferred Equity Securities); (ii) agrees
that such transferee will not cease to be an Affiliate of the Transferor unless
prior to the time such transferee ceases to be an Affiliate of the Transferor,
such transferee transfers to the Transferor all Equity Securities owned by such
transferee, together with its rights and obligations under this Agreement with
respect to such Equity Securities; and (iii) executes such further documents as
may be necessary, in the opinion of the Company, to make the transferee a party
hereto and to assume such rights and obligations; provided, further that in
respect of the CVC Shareholder, and for the purpose of this definition only,
“Affiliate” shall be deemed to include Citigroup Inc., a Delaware corporation,
or any of its Subsidiaries, including any fund, collective investment scheme,
trust, partnership (including without limitation, any co-investment
partnership), special purpose or other vehicle or any Subsidiary or Affiliate of
any of the foregoing, with respect to which Citigroup Inc. or any of its
Subsidiaries is a general partner, controlling shareholder, investment manager
or investment advisor.

“Person” shall mean any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.

“Pro Rata Portion” shall mean: (a) for purposes of Section 5.3, the number of
Equity Securities (on a fully-diluted basis) that each Other Shareholder shall
be entitled to transfer, which shall be determined by multiplying (i) the total
number of Equity Securities (on a

 

9



--------------------------------------------------------------------------------

fully-diluted basis) proposed to be transferred to a purchaser by a Selling
Shareholder pursuant to a Transfer Notice by (ii) a fraction, the numerator of
which is the total number of Equity Securities (on a fully-diluted basis)
directly held by such Other Shareholder and the denominator of which is the
total number of Equity Securities (on a fully-diluted basis) directly held by
all Shareholders (including the Selling Shareholder) by (iii) the Tag-Along
Factor.

“Process Agent” has the meaning set forth in Section 7.7.

“Purchase Notice” has the meaning set forth in Section 5.2(b).

“Registered Offering” shall mean a registered offering of Equity Securities to
the general public, including a listing on a United States national securities
exchange, the Nasdaq Global Market, the Nasdaq Small Cap Market or other
recognized securities exchange designated by the Board, and underwritten on a
firm or best efforts basis by an investment banking institution recognized in
the market or markets in which the offering is registered.

“Registration Rights Agreement” means the registration rights agreement
substantially in the form of Annex A attached hereto.

“Restricted Jurisdictions” means Miami-Dade County, Florida, Latin America and
the Caribbean (including Puerto Rico).

“Restrictive Covenants” has the meaning set forth in Section 4.2(e).

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, together with the rules and regulations thereunder.

“Selling Shareholder” has the meaning set forth in Section 5.3(a).

“Shalom Director” has the meaning set forth in Section 3.1(a)(i).

“Shalom 1 LLLP” has the meaning set forth in the preamble.

“Shalom 3 LLLP” has the meaning set forth in the preamble.

“Shalom Entity” and “Shalom Entities” have the meaning set forth in the
preamble.

“Shalom Individuals” means (i) Anthony Shalom and Michael Shalom, to the extent
each remains alive and is not incapacitated, and (ii) upon the death of
incapacity of either Anthony Shalom or Michael Shalom, means the remaining
person (as between Anthony Shalom and Michael Shalom), and (iii) upon the death
or incapacity of such remaining person, means Isaac Shalom.

“Shalom Shareholder” and “Shalom Shareholders” have the meaning set forth in the
preamble, and shall include any executor or administrator of the estate of such
Person.

 

10



--------------------------------------------------------------------------------

“Shareholder” shall mean any Person party to this Agreement other than the
Company.

“Stock” shall mean any “equity security” (as such term is defined in Rule 405
under the Securities Act).

“Stock Pledge Agreement” shall mean a stock pledge agreement creating a security
interest in the shares of Common Stock in favor of CVC, which stock pledge
agreement provides that such stock pledge agreement shall terminate, and the
security interest created thereby automatically released, upon the transfer of
the shares of Common Stock subject to such stock pledge agreement in a manner
permitted by the Original Agreement to a transferee other than a Permitted
Transferee.

“Stock Purchase Agreement” has the meaning set forth in the recitals.

“Subscribing Shareholder” has the meaning set forth in Section 3.1(d).

“Subsidiary” shall mean, as to any Person, any other Person: (i) of which such
first Person, directly or indirectly, owns securities or other equity interests
representing fifty percent (50%) or more of the aggregate voting power of all
securities and equity interests issued by such second Person; or (ii) of which
such first Person possesses the right to elect fifty percent (50%) or more of
the Directors; provided that Intcomex Holdings, Intcomex LLC and their
Subsidiaries shall be deemed to be Subsidiaries of the Company.

“Subsidiary Equity Security” shall mean, with respect to a Subsidiary of the
Company, any: (i) Stock of such Subsidiary, whether voting or non-voting;
(ii) security of such Subsidiary convertible into or exchangeable for Stock of
such Subsidiary; or (iii) option, right or warrant issued by such Subsidiary to
acquire Stock of such Subsidiary.

“Tag-Along Factor” shall mean, with respect to the calculation of a Pro-Rata
Portion following the delivery of a Transfer Notice pursuant to Section 5.3(a),
one.

“Territory” shall mean the territory of the United States, Chile, Argentina,
Costa Rica, Ecuador, El Salvador, Guatemala, Jamaica, Panama, Peru, Uruguay,
Cayman Islands and Colombia.

“Third Amended Agreement” has the meaning set forth in the recitals.

“transfer” shall mean any transfer, directly or indirectly (including through
the transfer, sale, exchange, assignment, pledge, gift, hypothecation or other
disposition of Stock in any Shareholder, or direct or indirect parent thereof,
all or substantially all of whose assets are Equity Securities or ownership or
control rights in Equity Securities), by way of sale, exchange, assignment,
pledge, gift or other disposition, whether by operation of law or otherwise,
whether voluntarily or involuntarily, of any Equity Securities, and
“transferring” and “transferred” shall have correlative meanings; provided,
however, that the transfer, sale, exchange, assignment, pledge, gift,
hypothecation or other disposition of Stock of Brightpoint shall not constitute
a “transfer” of Equity Securities for purposes of this Agreement.

 

11



--------------------------------------------------------------------------------

“Transfer Notice” has the meaning set forth in Section 5.3(a).

“Transfer Shares” has the meaning set forth in Section 5.2(a).

“Transferor” has the meaning set forth in Section 5.1(b).

“Transferring Shareholder” has the meaning set forth in Section 5.2(a).

“U.S. GAAP” shall mean United States generally accepted accounting principles.

“Voting Shares” shall mean the outstanding Equity Securities having the right to
vote generally for the election of Directors of the Board.

“Voting Stock” shall mean, with respect to an issuer of Stock, the outstanding
Stock of such issuer having the right to vote generally in any election of
Directors of such issuer.

Section 1.2 General Interpretive Principles.

(a) Whenever used in this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, any noun, pronoun, or adjective shall be
deemed to include the plural as well as the singular and to cover all genders.
Unless otherwise specified, words such as “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular Section or subsection of this Agreement, and references
herein to “Articles” or “Sections” refer to Articles or Sections of this
Agreement. The headings in this Agreement are intended solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

(b) Whenever used in this Agreement, except as otherwise expressly provided,
(i) “Shalom Shareholders” shall include each Shalom Shareholder, (ii) “Centel
Shareholders” shall include each Centel Shareholder and (iii) “Additional
Shareholders” shall include each Additional Shareholder.

(c) The terms “dollars” and “$” shall mean United States Dollars.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of All Parties. Each of the Parties
hereto hereby represents and warrants to the others on the date hereof as
follows: Organization and Qualification; Power. Such Party (if a Person other
than a natural Person) is a corporation or other entity duly organized and
validly existing under the Laws of its jurisdiction of organization. Such Party
(if a Person other than a natural Person) has all requisite power and authority
to own, lease and operate its assets, and to carry on its business as it is now
being conducted.

 

12



--------------------------------------------------------------------------------

(a) Authority; Validity. Such Party has all requisite legal capacity (if a
natural Person) or power and authority (if a Person other than a natural Person)
to execute and deliver this Agreement and to perform its obligations hereunder.
The execution and delivery by such Party of this Agreement and the other
documents and instruments to be executed by such Person pursuant hereto and the
performance of his, her or its obligations hereunder and thereunder have been
duly authorized by all necessary action. This Agreement has been duly executed
and delivered by such Party and, assuming due authorization, execution and
delivery of this Agreement by the other Parties hereto, constitutes his, her or
its legal, valid and binding obligation, enforceable against him, her or it in
accordance with its terms. No further act or proceeding on his, her or its part
is necessary to authorize this Agreement or the performance of his, her or its
obligations hereunder.

(b) Compliance; Binding Effect. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby will not: (i) violate
any provision of the Charter Documents of any Party that is not a natural
Person; (ii) constitute a breach or violation of, or default under, or
accelerate any obligation, or create an Encumbrance on any assets, properties or
rights of such Party (with or without notice, lapse of time or both) pursuant
to, any Contracts binding upon the Party; or (iii) violate or conflict with any
Law to which such Party is subject or by which such Party is bound.

(c) Consents. No consent is required to be made or obtained by such Party in
connection with: (i) the execution, delivery or performance of this Agreement by
such Party; or (ii) the consummation by such Party of any of the transactions
contemplated herein.

(d) Ownership. Each of the Shareholders Controls and (other than in the case of
Anthony Shalom, Isaac Shalom and Michael Shalom) is the record holder of the
Equity Securities it owns.

Section 2.2 Representations and Warranties of the CVC Shareholder. The CVC
Shareholder hereby represents and warrants on the date hereof that it is
indirectly Controlled by Citigroup Inc.

Section 2.3 Representations and Warranties of the Shalom Shareholders. Each of
the Shalom Shareholders hereby represents and warrants on the date hereof that
each of Shalom 1 LLLP and Shalom 3 LLLP are Controlled, directly or indirectly,
by Anthony Shalom and Michael Shalom, respectively.

Section 2.4 Representations and Warranties of the Brightpoint Shareholder. The
Brightpoint Shareholder hereby represents and warrants on the date hereof that
it is indirectly Controlled by Brightpoint.

 

13



--------------------------------------------------------------------------------

ARTICLE III

GOVERNANCE

Section 3.1 Voting Rights; Board; Management; Information. At all times prior to
an IPO, each Shareholder shall take all Necessary Action to cause:

(a) the Board to consist of (subject to clause (iii) below) not less than seven
(7) Directors, and, at the request of the CVC Shareholder, up to nine (9)
Directors, (A) at least three (3) of whom shall be nominated by the CVC
Shareholder (provided that if the Board is increased to more than seven
(7) Directors, then each such additional Board position shall be filled with a
Director nominated by the CVC Shareholder), (B) for so long as the Brightpoint
Shareholder has not transferred Control of more than 50% of the Equity
Securities owned by it as of the date hereof and continues to Control Voting
Shares representing at least 5% of the voting power of all outstanding Voting
Shares, one (1) of whom shall be nominated by the Brightpoint Shareholder (the
“Brightpoint Director”), (C) for so long as Anthony Shalom, Isaac Shalom and
Michael Shalom continue to Control Voting Shares representing at least 16% of
the voting power of all outstanding Voting Shares, one (1) of whom shall be
nominated by the Shalom Individuals (the “Shalom Directors”) (provided, however,
that if the Brightpoint Shareholder is no longer entitled to nominate a
director, then the Shalom Individuals shall be entitled to nominate one
(1) additional individual), and (D) two of whom shall be Independent Directors
(as defined below), and to cause each committee of the Board to include at least
one Shalom Director, unless otherwise agreed by the Shalom Directors; provided
that (i) the CVC Shareholder, (ii) the Shalom Individuals, collectively, and
(iii) the Brightpoint Shareholder, shall each be entitled to cause the removal
and replacement of any Director nominated by it or them at any time, with or
without cause, and to nominate an alternate Director to replace and/or
substitute, if necessary, each Director nominated by it or them, as the case may
be;

(i) the Board to establish and maintain an Executive Committee which, for so
long as Anthony Shalom, Isaac Shalom and Michael Shalom continue to Control
Voting Shares representing at least 16% of the voting power of all outstanding
Voting Shares, shall consist of five (5) Directors, three (3) of whom shall be
Directors nominated by the CVC Shareholder and two (2) of whom shall be the
Shalom Directors, and to delegate to such Executive Committee such powers and
authority of the Board in the management of the business and affairs of the
Company as the Board shall determine from time to time, other than the powers
that cannot be so delegated under Delaware law;

(ii) the appointment of two “Independent Directors;” provided that the CVC
Shareholder shall be entitled to cause the removal of an Independent Director at
any time and in the event that an Independent Director is removed or otherwise
ceases to be a Director for any reason, the replacement Independent Director
shall be a person designated by the CVC Shareholder, each of whom qualifies as
an “independent director” under Section 303A.02 of the Listed Company Manual of
the New York Stock Exchange and Rule 10A-3 under the United States Securities
Exchange Act of 1934, as such rules may be amended from time to time, provided
that if the CVC Shareholder elect in their sole discretion not to designate a
replacement Independent Director, the size of the Board shall be reduced
accordingly; and

 

14



--------------------------------------------------------------------------------

(iii) in the event that the CVC Shareholder nominated Directors of the Company
determine to appoint CVC Shareholder representatives as a majority of the board
of Directors of any Subsidiary of the Company, the board of Directors of each
Subsidiary of the Company that is required, in accordance with applicable Law,
to have a board of Directors to consist, for so long as Anthony Shalom, Isaac
Shalom and Michael Shalom continue to Control Voting Shares representing at
least 16% of the voting power of all outstanding Voting Shares, of either
(x) five (5) Directors, three (3) of whom shall be nominated by the CVC
Shareholder and two (2) of whom shall be nominated by the Shalom Individuals or
(y) three (3) Directors, two (2) of whom shall be nominated by the CVC
Shareholder and one (1) of whom shall be nominated by the Shalom Individuals,
and to cause each committee of such boards of Directors of the Subsidiaries to
include at least one Director nominated by the Shalom Individuals; it being
specified that (i) the CVC Shareholder, on the one hand and (ii) the Shalom
Individuals, on the other hand, shall be entitled to cause the removal and
replacement of any such Director nominated by it or them at any time, with or
without cause, and to nominate an alternate Director to replace and/or
substitute, if necessary, each Director nominated by it or them, as the case may
be;

(b) the Company and its Subsidiaries to refrain from approving any of the
following actions or matters (whether or not the shareholders of the Company or
any of its Subsidiaries have approved of such actions or matters) without first
having received the affirmative vote or written consent of (x) for so long as
the Brightpoint Shareholder is entitled to nominate a Director pursuant to
Section 3.1(a), the Brightpoint Director, and (y) for so long as Anthony Shalom,
Isaac Shalom and Michael Shalom continue to Control Voting Shares representing
at least 16% of the voting power of all outstanding Voting Shares, the Shalom
Director(s):

(i) any amendment or modification of the Charter Documents of the Company or any
of its Subsidiaries adversely affecting the rights, benefits or privileges of
the holders of Common Stock held by (a) the Shalom Shareholders and the
Additional Shareholders, taken as a class (which will require the affirmative
vote of the Shalom Director(s) only), or (b) the Brightpoint Shareholder (or any
Permitted Transferee thereof) (which will require the affirmative vote of the
Brightpoint Director only);

(ii) the entering into, or commitment to enter into, any line of business other
than the distribution of electronic, computer, electric and communication
equipment and components and related software, furniture and accessories;

(iii) the making of any contributions to a political party or a candidate for
political office, in each case whether domestic or foreign; or

(iv) the entry into any transaction with the CVC Shareholder or the Brightpoint
Shareholder, or any of their respective Affiliates (other than the Company and
its

 

15



--------------------------------------------------------------------------------

Subsidiaries) involving an aggregate amount in excess of $5,000,000; provided
that no such affirmative vote or consent shall be required if the transaction:
(A) is entered into on an arms’-length basis and on terms consistent with those
available from an unrelated third-party; (B) involves the issuance of Equity
Securities in compliance with the provisions of Section 3.1(c) or the issuance
of Subsidiary Equity Securities in compliance with the provisions of
Section 3.1(d); (C) involves the issuance by the Company or any of its
Subsidiaries of debt securities or instruments to the CVC Shareholder or any of
its Affiliates; (D) is otherwise permitted by Article V of this Agreement, or
(E) is otherwise permitted by the Brightpoint Purchase Agreement or the other
agreements entered into in connection therewith.

(c) the Company to refrain from issuing any Equity Securities (the “Issued
Equity Securities”) without affording each Shareholder that is a record holder
of Equity Securities the right to acquire such Issued Equity Securities in
proportion to such Shareholder’s then existing holding of Equity Securities of
the same class as that of the Issued Equity Securities, or, if such Issued
Equity Securities are of a class of which no securities are issued or
outstanding immediately prior to the issuance of such Issued Equity Securities,
in proportion to the number of Equity Securities (on a fully-diluted basis) held
by such Shareholder at the time of such issuance as compared to the aggregate
number of all outstanding Equity Securities (on a fully-diluted basis), in each
case on the same terms and conditions and for the same consideration as the
Company proposes to issue such Issued Equity Securities (provided that each
Shareholder that is a record holder of non-voting Equity Securities shall
acquire non-voting Equity Securities in connection with such issuance).
Notwithstanding the foregoing, the provisions of the first sentence of this
Section 3.1(c) shall not apply to: (i) except as otherwise set forth in
Section 5.7 hereof, issuances of Equity Securities pursuant to a Registered
Offering; (ii) any issuance or transfer of Equity Securities to Directors,
officers and employees of the Company or any of its Subsidiaries pursuant to a
compensation plan approved by the Board; (iii) issuances of Equity Securities
pursuant to the exercise, conversion or exchange of outstanding Equity
Securities, provided that the relevant right to exercise, convert or exchange is
afforded to or enjoyed by all holders of the class of Equity Securities being
exercised, converted or exchanged; (iv) issuances of Equity Securities by the
Company in connection with the merger of the Company with another Person, or the
purchase by the Company of assets or shares of the capital stock or other
ownership interest of another Person; or (v) issuances of Equity Securities by
the Company in connection with any financing or leasing arrangement.

(d) the Subsidiaries of the Company to refrain from issuing any Subsidiary
Equity Securities (the “Issued Subsidiary Equity Securities”) to any Shareholder
(the “Subscribing Shareholder”) without affording each Shareholder that is a
record holder of Equity Securities (other than the Subscribing Shareholder and
the Shareholders Controlled by the Subscribing Shareholder) the right to acquire
such Issued Subsidiary Equity Securities in proportion to such Shareholder’s
then existing holding of Subsidiary Equity Securities of the same class as that
of the Issued Subsidiary Equity Securities, or, if such Issued Subsidiary Equity
Securities are of a class of which no securities are issued or outstanding
immediately prior to the issuance of such Issued Subsidiary Equity Securities,
in proportion to the number of Subsidiary Equity Securities held by such
Shareholder at the time of such issuance as compared to the aggregate number of
all outstanding Subsidiary Equity Securities, on the same terms and

 

16



--------------------------------------------------------------------------------

conditions and for the same consideration as such Subsidiary proposes to issue
such Issued Subsidiary Equity Securities (provided that each Shareholder that is
a record holder of non-voting Equity Securities shall acquire non-voting Equity
Securities in connection with such issuance (and if a Shareholder is a record
holder of both non-voting and voting Equity Securities, such Shareholder shall
be entitled to acquire both non-voting and voting Equity Securities, to be
allocated based on such Shareholder’s aggregate holdings)). Notwithstanding the
foregoing, the provisions of the first sentence of this Section 3.1(d) shall not
apply to: (i) issuances of Subsidiary Equity Securities pursuant to a Registered
Offering; (ii) any issuance or transfer of Subsidiary Equity Securities to
Directors, officers and employees of the Company or any of its Subsidiaries
pursuant to a compensation plan approved by the Board; (iii) issuances of
Subsidiary Equity Securities pursuant to the exercise, conversion or exchange of
outstanding Subsidiary Equity Securities, provided that the relevant right to
exercise, convert or exchange is afforded to or enjoyed by all holders of the
class of Subsidiary Equity Securities being exercised, converted or exchanged;
(iv) issuances of Subsidiary Equity Securities in connection with the merger of
the Company with another Person, or the purchase by the Company of assets or
shares of the capital stock or other ownership interest of another Person; or
(v) issuances of Subsidiary Equity Securities in connection with any financing
or leasing arrangement.

(e) the Company and its Subsidiaries not to enter into or engage in any
transaction with the CVC Shareholder, the Brightpoint Shareholder, a Shalom
Shareholder, the Centel Shareholders, any Additional Shareholder or any of their
Affiliates (other than the Company and its Subsidiaries), except transactions
entered into on an arms’-length basis and on terms consistent with those
available from an unrelated third-party or as contemplated by the Brightpoint
Purchase Agreement and the other agreements entered into in connection
therewith;

(f) the Company and the Subsidiaries not to make any offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
employee or official of a Governmental Entity or arbitration tribunal, to any
political party, domestic or foreign (or official thereof) or candidate for
political office or to any other Person who was or is in a position to help or
hinder the Company or its Subsidiaries: (i) with the intent or purpose of
inducing such official, political party or candidate, or other Person, to do or
omit to do any act in violation of the lawful duty of such official; (ii) that
would cause the Company or its Subsidiaries to violate or be in violation of any
applicable Law (including without limitation the U.S. Foreign Corrupt Practices
Act, as amended) or subject to damages or penalties in a civil or criminal
proceeding; or (iii) that could reasonably be expected to have a Material
Adverse Effect if not continued;

(g) the Company to deliver to each of its Directors and to each Shareholder as
soon as available and in no event more than one hundred twenty (120) days after
the end of the fiscal year, a copy of the annual audited consolidated balance
sheets and statements of income, cash flow and changes in stockholders’ equity
and notes thereto for the Company and its consolidated subsidiaries for such
fiscal year, prepared in accordance with U.S. GAAP;

(h) the Company to deliver to each of its Directors and to each Major
Shareholder as soon as available and in no event more than forty-five (45) days
after the end of

 

17



--------------------------------------------------------------------------------

each consecutive three-month period in each fiscal year (other than the final
three-month period), a copy of the unaudited consolidated balance sheets and
statements of income and cash flow for the Company and its consolidated
subsidiaries for such three-month period, prepared in accordance with U.S. GAAP
and approved by the chief executive officer of the Company;

(i) the Company to deliver to each of its Directors as soon as available and in
no event more than thirty (30) days after the end of each calendar month, a copy
of the unaudited monthly income statement of the Company and its consolidated
subsidiaries for such calendar month, prepared in accordance with U.S. GAAP and
approved by the chief executive officer of the Company;

(j) the Company to respond, upon a Major Shareholder’s reasonable request made
to the chairman of the Board, to such Major Shareholder’s request for
information regarding the affairs of the Company; provided that such Major
Shareholder’s request be for a proper purpose, and provided, further, that the
Company shall not be obligated pursuant to this Section 3.1(j) to provide access
to any information that the Board determines in good faith to be a trade secret
or similar confidential information;

(k) the Company to use its reasonable efforts to maintain insurance covering
against the risks of the nature normally insured against by companies in the
same or similar lines of business in coverage amounts typically and reasonably
carried by such companies, including, but not limited to, directors’ and
officers’ liability insurance; provided such insurance is available on
commercially reasonable terms; and

(l) so long as the Brightpoint Shareholder is entitled to nominate a director
pursuant to Section 3.1(a), the Company to invite the person designated by the
Brightpoint Shareholder (the “Brightpoint Observer”) as a representative of the
Brightpoint Shareholder to attend all meetings of each committee of the Board in
a non-voting observer capacity, and to give the Brightpoint Observer copies of
all notices, minutes and other materials that the Company provides to its
committee members; provided the Brightpoint Observer shall hold in confidence
and trust and act in a fiduciary manner with respect to all information and
materials so provided and provided, further, that the Board reserves the right
to withhold any information and to exclude the Brightpoint Observer from any
meeting or any portion thereof if (i) access to such information or meeting
could adversely affect the attorney-client privilege between the Company and its
counsel or would result in the disclosure of the Company’s trade secrets or
(ii) the Brightpoint Shareholder or any of its Affiliates is acquired by a
competitor or an Affiliate of a competitor of the Company, and such committee
meeting relates to any such competitor or Affiliate of such competitor.

 

18



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL SHAREHOLDER OBLIGATIONS

Section 4.1 Restrictive Legend.

Each Shareholder agrees that:

(a) It shall take all Necessary Action to cause each certificate evidencing the
Equity Securities issued by the Company, for so long as applicable,

With respect to certificates of shares of Common Stock issued to the
Shareholders other than the Brightpoint Shareholder:

THE SALE, ASSIGNMENT, TRANSFER, PLEDGING OR OTHER DISPOSITION OF THE SECURITIES
EVIDENCED BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF THE SHAREHOLDERS
AGREEMENT (AS AMENDED FROM TIME TO TIME) BY AND AMONG COURT SQUARE CAPITAL,
LTD., THE SHALOM SHAREHOLDERS AS DEFINED THEREIN, THE ADDITIONAL SHAREHOLDERS AS
DEFINED THEREIN, AND INTCOMEX, INC., DATED AS OF AUGUST 31, 2004, COPIES OF
WHICH MAY BE OBTAINED FROM THE ISSUER OF THIS CERTIFICATE. NO SALE, ASSIGNMENT,
TRANSFER, PLEDGING OR OTHER DISPOSITION OF SUCH SECURITIES (I) SHALL BE MADE ON
THE BOOKS OF INTCOMEX, INC. UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH
THE TERMS OF THE AFORESAID SHAREHOLDERS AGREEMENT, AND SUCH TRANSFEREE AGREES TO
BE BOUND BY ANY RESTRICTIONS SET FORTH IN THE AFORESAID SHAREHOLDERS AGREEMENT
THAT ARE APPLICABLE TO SUCH TRANSFEREE, OR (II) SHALL BE EFFECTIVE UNLESS AND
UNTIL THE TERMS AND CONDITIONS OF THE AFORESAID SHAREHOLDERS AGREEMENT SHALL
HAVE BEEN COMPLIED WITH IN FULL.

With respect to certificates of shares of Common Stock issued to the Brightpoint
Shareholder:

THE SALE, ASSIGNMENT, TRANSFER, PLEDGING OR OTHER DISPOSITION OF THE SECURITIES
EVIDENCED BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF THE FIFTH AMENDED
AND RESTATED SHAREHOLDERS AGREEMENT (AS AMENDED FROM TIME TO TIME) BY AND AMONG
THE CVC SHAREHOLDERS AS DEFINED THEREIN, THE BRIGHTPOINT SHAREHOLDER AS DEFINED
THEREIN, THE SHALOM SHAREHOLDERS AS DEFINED THEREIN, THE ADDITIONAL SHAREHOLDERS
AS DEFINED THEREIN, AND INTCOMEX, INC., DATED AS OF APRIL 19, 2011, COPIES OF
WHICH MAY BE OBTAINED FROM THE ISSUER OF THIS CERTIFICATE. NO SALE, ASSIGNMENT,
TRANSFER, PLEDGING OR OTHER DISPOSITION OF SUCH SECURITIES (I) SHALL BE MADE ON
THE BOOKS OF INTCOMEX, INC. UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH
THE TERMS OF THE AFORESAID SHAREHOLDERS AGREEMENT, AND SUCH TRANSFEREE AGREES TO
BE BOUND BY ANY RESTRICTIONS SET FORTH IN THE AFORESAID SHAREHOLDERS AGREEMENT
THAT ARE APPLICABLE TO SUCH TRANSFEREE, OR (II) SHALL BE EFFECTIVE UNLESS AND
UNTIL THE TERMS AND CONDITIONS OF THE AFORESAID SHAREHOLDERS AGREEMENT SHALL
HAVE BEEN COMPLIED WITH IN FULL.

 

19



--------------------------------------------------------------------------------

With respect to all certificates:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
SECURITIES LAWS; AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD, OR OTHERWISE
TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OF 1933, AS AMENDED, AND COMPLIANCE WITH ALL OTHER APPLICABLE
SECURITIES LAWS, OR, IN EITHER CASE, AN EXEMPTION THEREFROM. IN CONNECTION WITH
ANY TRANSFER OF SUCH SECURITIES, THE HOLDER WILL BE REQUIRED TO FURNISH TO THE
ISSUER OF SUCH SECURITIES SUCH CERTIFICATION, LEGAL OPINIONS AND/OR OTHER
INFORMATION AS THE ISSUER MAY REASONABLY REQUIRE TO CONFIRM THAT THE PROPOSED
SALE COMPLIES WITH THE FOREGOING RESTRICTIONS.

With respect to certificates representing shares of Common Stock issued to the
Non-CVC/BP Shareholders other than the Centel Shareholders:

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO
TRANSFER IN THE CIRCUMSTANCES AND PURSUANT TO THE TERMS AND CONDITIONS DESCRIBED
IN THE CERTIFICATE OF INCORPORATION OF INTCOMEX, INC. AND THE STOCK PURCHASE
AGREEMENT BY AND AMONG COURT SQUARE CAPITAL, LTD., THE SELLERS AS DEFINED
THEREIN AND INTCOMEX, INC., DATED AS OF AUGUST 27, 2004, COPIES OF WHICH MAY BE
OBTAINED FROM THE ISSUER OF THIS CERTIFICATE.

With respect to certificates representing shares of Common Stock issued to the
Centel Shareholders:

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO
TRANSFER IN THE CIRCUMSTANCES AND PURSUANT TO THE TERMS AND CONDITIONS DESCRIBED
IN THE CERTIFICATE OF INCORPORATION OF INTCOMEX, INC., THE SHARE PURCHASE
AGREEMENT BY AND AMONG INTCOMEX, INC., INTCOMEX HOLDINGS SPC-I, LLC, CENTEL,
S.A. DE C.V., HARRY LUCHTAN AND YEHUDA AZANCOT, DATED AS OF APRIL 28, 2005, AND
THE SHARE PLEDGE AGREEMENT BY AND AMONG INTCOMEX, INC., HARRY LUCHTAN AND YEHUDA
AZANCOT, DATED AS OF APRIL 28, 2005, COPIES OF WHICH MAY BE OBTAINED FROM THE
ISSUER OF THIS CERTIFICATE.

 

20



--------------------------------------------------------------------------------

(b) In the event any part of the restrictive legend above has ceased to be
applicable, any Shareholder may cause the Company to provide such Shareholder,
at its request and without any expense to such Shareholder (other than
applicable transfer taxes and similar governmental charges, if any), upon
surrender of the certificates representing Equity Securities and bearing
inapplicable legends, with new certificates representing identical Equity
Securities not bearing the part of the legend with respect to which the
restriction or restrictions has or have ceased and terminated (it being
understood that (i) the restriction referred to in the first and second
paragraphs of the legend above shall cease and terminate upon the termination of
this Agreement, (ii) the restriction referred to in the first and second
paragraphs of the legend above shall cease and terminate upon the transfer of
the shares of Common Stock represented by such certificate by a Shareholder in
accordance with the terms of this Agreement other than to a Permitted
Transferee, and (iii) the restriction referred to in the third paragraph of the
legend above shall cease and terminate at the earlier of (A) the time when such
restriction is no longer required in order to assure compliance with the
Securities Act and any applicable state securities and “blue sky” laws and
(B) the time when such securities shall have been effectively registered under
the Securities Act and any applicable state securities and “blue sky” laws).

(c) Upon any transfer of any securities of the Company, prior to the recording
of such transfer on the books of the Company, the Company shall take reasonable
measures to assure that such transfer is being effected in accordance with the
registration requirements of the Securities Act or pursuant to an exemption
therefrom.

Section 4.2 Non-Solicitation; Non-Competition; Confidentiality.

(a) From the date hereof until the third anniversary of the date on which a
Non-CVC/BP Shareholder ceases to Control Equity Securities, each such Non-CVC/BP
Shareholder shall not, and shall cause its Affiliates not to, directly or
indirectly, solicit any Customer of the Business to purchase Competitive
Products or Services other than from the Company or its Subsidiaries. For
purposes of this Section 4.2: (i) “Customer of the Business” shall mean any
Person to which the Company or its Subsidiaries sold products or for which the
Company or its Subsidiaries performed services during the one-year period prior
to the date on which such Non-CVC/BP Shareholder ceased to Control Equity
Securities and (ii) “Competitive Products or Services” shall mean any products
sold or services rendered by or that compete with any products sold or services
rendered by the Company or its Subsidiaries within the one-year period
immediately preceding the date on which such Non-CVC/BP Shareholder ceased to
Control Equity Securities.

(b) From the date hereof until the third anniversary of the date on which a
Non-CVC/BP Shareholder ceases to Control Equity Securities, each such Non-CVC/BP
Shareholder shall not, and shall cause its Affiliates not to, directly or
indirectly, solicit or seek to induce any Person having a Designated
Relationship to terminate such Designated Relationship (other than to assume
another Designated Relationship) or hire any such Person; provided that “solicit
or seek to induce” shall not include, and such Non-CVC/BP Shareholder shall not
be prohibited from, making general solicitations (e.g., newspaper advertisements
and hiring fairs) not targeted at specific employees.

 

21



--------------------------------------------------------------------------------

(c) (i) From the date hereof until the third anniversary of the date on which a
Non-CVC/BP Shareholder ceases to Control Equity Securities, each such Non-CVC/BP
Shareholder shall not, and shall cause its Affiliates not to, directly or
indirectly, own, manage, operate, control or participate in the ownership,
management, operation or control of any Person that competes with the Company
Business anywhere in the Territory or in any other country in Latin America or
the Caribbean (including Puerto Rico), and (ii) from the date hereof until the
first anniversary of the date on which a Non-CVC/BP Shareholder ceases to
Control Equity Securities, each such Non-CVC/BP Shareholder shall not, and shall
cause its Affiliates not to, directly or indirectly, own, manage, operate,
control or participate in the ownership, management, operation or control of any
Person that competes with the Brightpoint Business anywhere in the Brightpoint
Territory; provided that this Section 4.2(c) shall not prohibit a Non-CVC/BP
Shareholder or any of its Affiliates from holding ownership interests in the
Company or an ownership interest as a passive investor in a publicly-traded
company in which such ownership interests, together with the securities in such
company held by its Affiliates: (i) have a market value not exceeding
U.S.$200,000; and (ii) represent less than 5% of the aggregate voting power of
all of such publicly traded company’s ownership interests; provided, further,
that such ownership interest limitations in this Section 4.2(c) may be waived by
obtaining the written consent of the CVC Shareholder and the Brightpoint
Shareholder.

(d) Each Non-CVC Shareholder shall maintain the confidentiality of, and not use:
(A) confidential or proprietary information regarding the Company or any of its
Subsidiaries or (B) trade secrets regarding the Company or any of its
Subsidiaries, other than in connection with the operation of the Business of the
Company and its Subsidiaries while such Non-CVC Shareholder has a Designated
Relationship; provided that this Section 4.2(d) shall not apply to information:
(i) that becomes available to such Non-CVC Shareholder after the date hereof
from a source other than another Non-CVC Shareholder, the Company or any of its
Subsidiaries (and not as a result of a violation of a contractual restriction or
fiduciary duty known to such first Non-CVC Shareholder) who is not to such
Non-CVC Shareholder’s knowledge bound by a confidentiality agreement with
respect to such information; (ii) that was available to such Non-CVC Shareholder
on a nonconfidential basis prior to its disclosure to such Non-CVC Shareholder;
or (iii) that was or becomes generally available to the public (and not as a
result of a violation of a contractual restriction or fiduciary duty known to
such first Non-CVC Shareholder). Notwithstanding the preceding sentence, such
first Non-CVC Shareholder may, and may permit, disclosure of such information:
(1) in response to any judicial or administrative proceedings (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigation demand or similar process); (2) if requested by a
Governmental Entity; or (3) to comply with applicable Law or stock exchange
regulations; provided that such Non-CVC Shareholder will, to the extent
practicable, promptly notify the Company thereof and cooperate with the Company
and its Subsidiaries at the Company’s reasonable request and cost if the Company
or any of its Subsidiaries should seek to obtain an order that confidential
treatment will be accorded to such information.

(e) From the date hereof until the later of (i) the third anniversary of the
date hereof, and (ii) the earlier of (x) the date on which the Brightpoint
Shareholder and its Permitted Transferees collectively cease to Control Voting
Shares representing at least 10% of the voting

 

22



--------------------------------------------------------------------------------

power of all outstanding Voting Shares, and (y) the date of the first sale of
securities pursuant to an IPO (the “Mutual Non-Competition Period”), neither the
Brightpoint Shareholder nor any of its Permitted Transferees shall, and each of
them shall cause their respective Affiliates not to, directly or indirectly,
own, manage, operate, control or participate in the ownership, management,
operation or control of any Person that competes with the Company Business
anywhere in the Restricted Jurisdictions; provided that nothing contained in
this Agreement shall prohibit the Brightpoint Shareholder, its Permitted
Transferees or any of their respective Affiliates from engaging in any
Brightpoint Permitted Activities; provided, further, that neither the
Brightpoint Shareholder nor its Affiliates (including Waxess any time during
which it is an Affiliate) and Permitted Transferees shall be permitted to sell
any Waxess products or services in the Restricted Jurisdictions except through
the Company; provided, further, that none of the Brightpoint Shareholder, its
Permitted Transferees or any of their respective Affiliates shall in any way be
restricted from engaging in the Brightpoint Business in Miami-Dade County,
Florida, except that none of the Brightpoint Shareholder, its Permitted
Transferees or any of their respective Affiliates shall be permitted to sell
Competitive Products or Services in Miami-Dade County, Florida to any Person
who, to the knowledge of Brightpoint, intends to sell such Competitive Products
or Services to any of the Restricted Jurisdictions other than Miami-Dade County,
Florida.

(f) During the Mutual Non-Competition Period, the Company shall not, and shall
cause its Subsidiaries not to, directly or indirectly, own, manage, operate,
control or participate in the ownership, management, operation or control of any
Person that competes with the Brightpoint Business anywhere in the Brightpoint
Territory; provided that this Section 4.2(f) shall not prohibit the Company or
any of its Subsidiaries from engaging in any Company Permitted Activities;
provided further that the obligations of the Company and its Subsidiaries
pursuant to this Section 4.2(f) shall terminate upon a Change of Control (other
than a Change of Control as a result of an IPO); provided, further, that neither
the Company nor any of its Subsidiaries shall be permitted to distribute or sell
wireless voice and data products and related accessories in Miami-Dade County,
Florida to any Person who, to the knowledge of the Company, intends to
distribute or sell such products outside of the Restricted Jurisdictions.

(g) Each Non-CVC Shareholder and the Company hereby agrees that (i) if, in any
judicial proceeding, a court shall deem any of the restrictive covenants
contained in Sections 4.2(a), 4.2(b), 4.2(c), 4.2(d), 4.2(e) and 4.2(f) (the
“Restrictive Covenants”) invalid, illegal or unenforceable because its scope is
considered excessive, such Restrictive Covenant shall be modified so that the
scope of the Restrictive Covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable; and
(ii) if any Restrictive Covenant (or portion thereof) is deemed invalid, illegal
or unenforceable in any jurisdiction, as to that jurisdiction such Restrictive
Covenant (or portion thereof) shall be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining Restrictive Covenants (or portion thereof) in such jurisdiction or
rendering that or any other Restrictive Covenant (or portion thereof) invalid,
illegal, or unenforceable in any other jurisdiction.

 

23



--------------------------------------------------------------------------------

(h) Each of the parties agree that the Restrictive Covenants in this Section 4.2
are reasonable and appropriate in scope and duration in order to protect the
legitimate business interests of the parties

Section 4.3 [Intentionally Omitted.]

Section 4.4 Transfers by the Shalom Shareholders.

(a) Each of the Shalom Shareholders agrees that (i) so long as Michael Shalom
and Anthony Shalom remain alive and are not incapacitated, Shalom 1 LLLP and
Shalom 3 LLLP shall each be directly or indirectly Controlled and more than 50%
owned by Michael Shalom and/or Tony Shalom, with the remainder owned by
Affiliates of Michael Shalom and/or Tony Shalom; and (ii) upon the death or
during the incapacity of Michael Shalom or Anthony Shalom, so long as Isaac
Shalom (the brother of Michael Shalom) remains alive and is not incapacitated,
Shalom 1 LLLP and Shalom 3 LLLP shall each be Controlled and more than 50% owned
by (1) Isaac Shalom and/or (2) Anthony Shalom or Michael Shalom, whichever
remains alive and not incapacitated, with the remainder owned by Affiliates of
(3) Isaac Shalom and/or (4) Michael Shalom or Tony Shalom, whichever remains
alive and not incapacitated.

(b) Each of the Shalom Shareholders further agrees to provide such documentation
as the CVC Shareholder may reasonably require to confirm compliance with clause
(a) of this Section 4.4.

Section 4.5 Registration Rights. Notwithstanding anything herein to the
contrary, the Company and the CVC Shareholder, the Brightpoint Shareholder, the
Shalom Shareholders and the Additional Shareholders agree that, prior to an IPO,
they shall take all Necessary Action to enter into the Registration Rights
Agreement.

Section 4.6 Certificate of Incorporation. Each Shareholder agrees to take all
Necessary Action to cause the Company prior to an IPO (i) to adopt the Third
Amended and Restated Certificate of Incorporation, substantially in the form of
Annex B attached hereto, subject to any modifications requested by any
underwriter in the IPO, (ii) to adopt By-laws substantially in the form of Annex
C hereto, subject to any reasonable modifications requested by any underwriter
in the IPO, and (iii) to cause the Company’s Board of Directors to consist of no
less than seven (7) members.

ARTICLE V

TRANSFER RESTRICTIONS

Section 5.1 Restrictions on Disposition of Interests.

(a) [Intentionally Omitted.]

 

24



--------------------------------------------------------------------------------

(b) No Shareholder may transfer any Equity Securities (each such Shareholder, a
“Transferor”) unless: (i) such transfer is in compliance with the other
provisions of this Section 5.1 and is effected: (x) in compliance with the
applicable provisions of Sections 5.2, 5.3, 5.4 and 5.5 hereof; (y) to a
Permitted Transferee; or (z) pursuant to Section 9.3(e) of the Stock Purchase
Agreement or pursuant to any Stock Pledge Agreement, and (ii) such transfer of
Equity Securities is made on the books of the Company. In addition, no
Shareholder may transfer any Equity Securities pursuant to Section 5.2 to an
Affiliate of such Shareholder unless such Affiliate is a Permitted Transferee.
Written notice of all transfers of Equity Securities permitted under this
Agreement shall be provided by the Company to each Shareholder as promptly as
practicable.

(c) Any purported transfer of Equity Securities other than in accordance with
this Agreement by any Transferor shall be null and void, and the Company shall
refuse to recognize any such transfer for any purpose and shall not reflect in
its records any change in record ownership of Equity Securities pursuant to any
such transfer.

(d) Notwithstanding the foregoing and except in connection with a Change of
Control of the Company, no Shareholder shall, at any time during the term of
this Agreement, transfer any Equity Securities to any Person that is a direct
competitor of the Company or that is disreputable (in either case, as determined
in good faith by the CVC Shareholder), unless otherwise agreed by the CVC
Shareholder.

(e) For the avoidance of doubt, the transfer, sale, exchange, assignment,
pledge, gift, hypothecation or other disposition of Stock in the CVC Shareholder
shall not constitute a “transfer” of Equity Securities for purposes of this
Agreement so long as, after consummation of such transfer, sale, exchange,
assignment, pledge, gift, hypothecation or other disposition, the CVC
Shareholder remains controlled by Citigroup Inc. (or any successor thereto).

Section 5.2 Rights of First Offer.

(a) If a Shareholder (the “Transferring Shareholder”) desires at any time to
transfer any of its Equity Securities (including through the transfer, sale,
exchange, assignment, pledge, gift, hypothecation or other disposition of Stock
in any Shareholder, or direct or indirect parent thereof, all or substantially
all of whose assets are Equity Securities or ownership or control rights in
Equity Securities) (the “Transfer Shares”) to a Person (other than a Permitted
Transferee), such Transferring Shareholder shall give to the other Shareholders
and the Company (the “Offering Persons”) written notice (the “Offer Notice”)
notifying the Offering Persons of the Transferring Shareholder’s intention to
transfer all (but not less than all) the Transfer Shares, which notice shall
identify the number of Transfer Shares, the date on which such Transfer Notice
is sent, and any other material terms of the intended transfer (other than the
price per Equity Security). The date on which such Offer Notice is sent by the
Transferring Shareholder is referred to hereinafter as the “Notice Date.”

 

25



--------------------------------------------------------------------------------

(b) Each Offering Person shall have thirty (30) days following the Notice Date
to give the Transferring Shareholder a binding, irrevocable written offer to
purchase all (but not less than all) the Transfer Shares at a purchase price
(which shall be in cash) and upon the other material terms and conditions
specified in such Offering Person’s offer (a “Purchase Notice”), it being
understood and agreed that one or more Offering Persons may submit a joint
Purchase Notice. If the Transferring Shareholder does not receive a Purchase
Notice from an Offering Person within the thirty (30)-day period specified
above, such Offering Person shall be deemed to have declined to purchase the
Transfer Shares pursuant to this Section 5.2.

(c) In the event that the Transferring Shareholder receives more than one
Purchase Notice pursuant to Section 5.2(b), the Transferring Shareholder shall
either: (i) decline the offer set forth in the Most Favorable Purchase Notice
(as defined below) in accordance with Section 5.2(d); or (ii) accept the Most
Favorable Purchase Notice in accordance with Section 5.2(e), but may not accept
an offer made in any other Purchase Notice (other than any Purchase Notice
received by such Transferring Shareholder after any future compliance with the
terms and procedures set forth in this Section 5.2 pursuant and the last
sentence of Section 5.2(d) or Section 5.2(e)).

(d) In the event that the Transferring Shareholder: (i) does not receive within
the thirty (30)-day period specified above a Purchase Notice in respect of all
(but not less than all) of the Transfer Shares; or (ii) receives one or more
Purchase Notices but does not agree to transfer all (but not less than all) of
the Transfer Shares on the material terms and conditions set forth in such
Purchase Notice that is, in the reasonable discretion of the Transferring
Shareholder, most favorable to the Transferring Shareholder (the “Most Favorable
Purchase Notice”), the Transferring Shareholder may, subject to compliance with
the provisions of Section 5.1, Section 5.3 and Section 5.4, transfer to a
purchaser or purchasers at any time within one hundred thirty-five (135) days
following the Notice Date (subject to such extensions as are reasonably
necessary to obtain any third party approvals, including approvals from
Governmental Entities, as may be necessary to consummate such transfer) all (but
not less than all) of the Transfer Shares. If such transfer to a purchaser or
purchasers pursuant to the immediately proceeding sentence shall be effected
after the Transferring Shareholder shall have refused an offer made in the Most
Favorable Purchase Notice, then such subsequent transfer shall be at a price and
on terms, taken as a whole, that are no less favorable to the Transferring
Shareholder than those specified by the Most Favorable Purchase Notice. If the
Transfer Shares are not transferred to a purchaser or purchasers for any reason
within one hundred thirty-five (135) days following the Notice Date then such
Transfer Shares may be transferred only by again complying with all of the terms
and procedures set forth in this Section 5.2.

(e) In the event that, pursuant to a Purchase Notice, a Transferring Shareholder
agrees to transfer all (but not less than all) the Transfer Shares on the
material terms and conditions set forth in the Most Favorable Purchase Notice,
the closing for such transaction shall take place at a time and place reasonably
acceptable to the Transferring Shareholder and the Offering Person that had
delivered such Purchase Notice; provided that such closing shall not occur more
than one hundred and twenty (120) days after the Notice Date (subject to such
extensions as are reasonably necessary to obtain any third party approvals,
including approvals

 

26



--------------------------------------------------------------------------------

from Governmental Entities, as may be necessary to consummate such purchase and
sale). If the Transfer Shares are not transferred to such Offering Person within
such one hundred and twenty- (120) day period, then such Transfer Shares may be
transferred only by again complying with all of the terms and procedures set
forth in this Section 5.2.

(f) Notwithstanding anything herein to the contrary, the terms and conditions of
this Section 5.2 will not apply to: (i) transfers of Equity Securities by a
Shareholder to a Permitted Transferee; (ii) the exercise of the drag-along
rights pursuant to Section 5.4 below; (iii) transfers by any Shareholder of any
or all Equity Securities owned by such Shareholder (A) under Rule 144 of the
Securities Act (as such rule may be amended from time to time or any similar
rule or regulation enacted after the date of this Agreement), other than sales
under Rule 144 of the Securities Act (as such rule may be amended from time to
time) or any similar provision, rule or regulation enacted after the date of
this Agreement which, upon compliance with its non-affiliate and holding period
requirements, terminates the volume, manner or other restrictions set forth in
Rule 144 of the Securities Act, or (B) in a Registered Offering or
(iv) transfers pursuant to Section 9.3(e) of the Stock Purchase Agreement, or
any Stock Pledge Agreement.

(g) Notwithstanding anything herein to the contrary, if the CVC Shareholder is
the Transferring Shareholder, then the Shalom Shareholders and the Brightpoint
Shareholder shall work in good faith to agree on, and submit jointly, a Purchase
Notice, it being understood and agreed that none of the Shalom Shareholders nor
the Brightpoint Shareholder shall be obligated to participate in any such joint
Purchase Notice, and provided further that the Shalom Shareholders agree that
they shall not submit a Purchase Notice unless submitted as a joint Purchase
Notice with the Brightpoint Shareholder (unless the Brightpoint Shareholder
determines not to submit a Purchase Notice, in which case the Shalom
Shareholders shall be entitled to submit their own Purchase Notices). In the
event that a Purchase Notice is not accepted by the CVC Shareholder, nothing
contained in this Section 5.2(g) shall prevent the Shalom Shareholders from
subsequently negotiating with purchaser or purchaser to whom the CVC Shareholder
wishes to transfer the Transfer Shares pursuant to Section 5.2(d) hereof.

Section 5.3 Tag-Along Rights.

(a) If a Shareholder proposes to transfer any of its Equity Securities,
including in accordance with the provisions of Section 5.2(d) or Section 5.2(e),
such Shareholder (the “Selling Shareholder”) shall give written notice (a
“Transfer Notice”) of such proposed transfer to the other Shareholders holding
Equity Securities (the “Other Shareholders”) at least sixty (60) days prior to
the consummation of such proposed transfer, setting forth: (i) the number of
Equity Securities proposed to be transferred; (ii) the consideration to be
received by the Selling Shareholder for such Equity Securities; (iii) the
identity of the proposed transferee; (iv) the date of the proposed transfer;
(v) the date on which the Transfer Notice was sent; (vi) any other material
terms and conditions of the proposed transfer (other than, in cases where the
CVC Shareholder or any of its Permitted Transferees is the Selling Shareholder,
terms and conditions relating to the disposition or voting of Equity Securities
or the management of the Company after the consummation of the transfer that may
benefit the CVC Shareholder or any of its Permitted

 

27



--------------------------------------------------------------------------------

Transferees or by which the CVC Shareholder or any of its Permitted Transferees
may be bound); and (vii) that each such Other Shareholder shall have the right
to elect to transfer up to its Pro Rata Portion of such Equity Securities.

(b) Upon delivery of a Transfer Notice, each Other Shareholder may elect to
transfer up to the Pro Rata Portion of its Equity Securities pursuant to the
same terms and conditions, including price per Equity Security (including with
respect to non-voting Equity Securities), applicable to the Equity Securities of
the Selling Shareholder (other than, in cases where the CVC Shareholder or any
of its Permitted Transferees is the Selling Shareholder, terms and conditions
relating to the disposition or voting of Equity Securities or the management of
the Company after the consummation of the transfer that may benefit the CVC
Shareholder or any of its Permitted Transferees or by which the CVC Shareholder
or any of its Permitted Transferees may be bound), by sending written notice to
the Selling Shareholder within thirty (30) days following the sending of the
Transfer Notice, indicating its election to transfer up to the Pro Rata Portion
of its Equity Securities in the same transaction, in which case the number of
Equity Securities to be sold by the Selling Shareholder shall be reduced by such
amount (if necessary). If any Other Shareholder has not indicated a desire to
transfer all of its Pro Rata Portion of its Equity Securities permitted to be
sold pursuant to this Section 5.3, within such thirty (30)-day period, then such
Other Shareholder shall be deemed not to have exercised its rights under this
Section 5.3. Following the expiration of the thirty (30)-day period specified
above, each of the Selling Shareholder and each electing Other Shareholder,
concurrently with the Selling Shareholder, shall be permitted to transfer to the
transferee set forth in the Transfer Notice, on the terms and conditions set
forth in the Transfer Notice, such number of Equity Securities determined in
accordance with this Section 5.3.

(c) The closing of the sale of the Selling Shareholder’s Equity Securities to
the prospective purchaser hereunder shall be conditioned on the simultaneous
purchase by such purchaser of the Pro Rata Portion of Equity Securities from
each electing Other Shareholder. Notwithstanding the foregoing, in the event any
electing Other Shareholder breaches any obligation it may have under this
Section 5.3 or, in the event that any representation and warranty of any
electing Other Shareholder contained in the purchase agreement with the
prospective purchaser is not true and correct as of the date made or as of the
proposed closing date or the electing Other Shareholder shall fail to perform
any covenant or agreement contained in such agreement or the electing Other
Shareholder shall otherwise breach its obligations under such agreement and, in
each case, such misrepresentation, breach or failure to perform such covenant or
agreement results in the nonsatisfaction of a condition precedent to such
agreement (and the prospective purchaser does not waive such condition
precedent), the Selling Shareholder shall be free to transfer its Equity
Securities to the prospective purchaser without liability to the electing Other
Shareholder under this Agreement and such sale shall not limit or waive in any
respect any claim, right or cause of action that the Selling Shareholder may
have against such electing Other Shareholder in respect of such breach.
Furthermore, the Selling Shareholder shall not be obligated to consummate the
transfer of Equity Securities contemplated by an agreement between the Selling
Shareholder and a prospective purchaser if, pursuant to the terms and conditions
of such agreement, the Selling Shareholder is not obligated to do so and, in the
event the Selling Shareholder elects not to consummate a transfer which it is
not obligated to consummate as provided in this sentence, the Selling
Shareholder shall have no liability to any other Shareholder (which term
includes, without limitation, any electing Other Shareholder).

 

28



--------------------------------------------------------------------------------

(d) Without limiting the generality of the other provisions of this Section 5.3,
in the event that the Selling Shareholder intends to transfer its Equity
Securities pursuant to an IPO (it being specified that nothing in this Agreement
shall be deemed to give any Shareholder a right to cause the Company to
undertake or participate in a Registered Offering), the Selling Shareholder
shall include such information in the Transfer Notice. In such event the
underwriter or underwriters of such IPO shall be selected by the CVC
Shareholder, and the right of any electing Other Shareholder to transfer its
Equity Securities pursuant to Section 5.3(b) shall be conditioned upon such
electing Other Shareholder’s participation in the underwriting of such IPO,
acceptance of the underwriter or underwriters selected by the CVC Shareholder,
the inclusion of such electing Other Shareholder’s Equity Securities in the
underwriting, and such electing Other Shareholder’s compliance with all
applicable Laws and stock exchange regulations. All Shareholders proposing to
transfer their Equity Securities pursuant to such IPO shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected by the CVC Shareholder (including, in particular, the entering into
Lock-Up Agreements). Notwithstanding any other provision of this Section 5.3, if
the underwriter advises the Selling Shareholder that marketing factors require a
limitation of the number of Equity Securities underwritten, then the Selling
Shareholder shall so advise all electing Other Shareholders, and the number of
Equity Securities that may be included in the IPO by the Selling Shareholder and
each electing Other Shareholders shall be reduced by a ratio equal to the ratio
of the number of Equity Securities thereby withdrawn from the IPO to the total
number of Equity Securities included in such IPO prior to such withdrawal.

(e) Notwithstanding anything to the contrary contained herein, the terms and
conditions of this Section 5.3 shall not apply to: (i) transfers of Equity
Securities by a Shareholder to a Permitted Transferee; (ii) transfers of Equity
Securities in a Registered Offering other than an IPO; (iii) transfers pursuant
to Section 9.3(e) of the Stock Purchase Agreement, or any Stock Pledge
Agreement; or (iv) transfers by any Shareholder of any or all Equity Securities
owned by such Shareholder under Rule 144 of the Securities Act (as such rule may
be amended from time to time or any similar rule or regulation enacted after the
date of this Agreement), other than sales under Rule 144(k) of the Securities
Act (as such rule may be amended from time to time) or any similar provision,
rule or regulation enacted after the date of this Agreement which, upon
compliance with its non-affiliate and holding period requirements, terminates
the volume, manner or other restrictions set forth in Rule 144 of the Securities
Act.

Section 5.4 Drag-Along Rights.

So long as the CVC Shareholder and its Permitted Transferees Control at least
95% of the Equity Securities Controlled by the CVC Shareholder as of the date
hereof, then in the event that the CVC Shareholder wishes to transfer Equity
Securities representing more than 90% of the Equity Securities Controlled by it
and its Permitted Transferees to one or more transferees (whether by merger or
otherwise) other than to a Permitted Transferee, and said transferee or
transferees desire to acquire 50.1% or more of the outstanding Equity Securities
of the Company

 

29



--------------------------------------------------------------------------------

upon the same terms and conditions as agreed to with the CVC Shareholder, then,
at the sole discretion of the CVC Shareholder, the CVC Shareholder may cause one
or more other Shareholders (the “Dragged Shareholders”) to transfer all of its
or their Equity Securities to said transferee or transferees (or to vote such
Equity Securities in favor of any merger or other transaction which would effect
a transfer of such Equity Securities and to waive its appraisal or dissenters’
rights with respect to such transaction) at the same price (including with
respect to non-voting Equity Securities) and on the same terms and conditions as
agreed to by the CVC Shareholder, provided that the Dragged Shareholders will
have no obligation to make representations and warranties or give indemnities
regarding the condition of the Company (provided that any drag along rights
exercised against any Additional Shareholder or the Centel Shareholders shall
only be exercised on a proportionate basis against all Additional Shareholders
and the Centel Shareholders). In such case, the CVC Shareholder shall give
written notice of such transfer to each other Shareholder the Equity Securities
of which the CVC Shareholder intends to cause to be transferred pursuant to this
Section 5.4 at least forty-five (45) days prior to the consummation of such
transfer or vote, setting forth: (i) the consideration to be received by the
Shareholders; (ii) the identity of the transferee or transferees; (iii) the date
of the proposed transfer; and (iv) any other material terms and conditions of
the proposed transfer.

Section 5.5 [Intentionally Omitted.]

Section 5.6 Closing Transactions. In the event the Offering Persons receive an
Offer Notice pursuant to Section 5.2, the Other Shareholders receive a Transfer
Notice pursuant to Section 5.3, the Dragged Shareholders receive a notice
pursuant to Section 5.4, each Offering Person (with respect to Section 5.2),
each Other Shareholder (with respect to Section 5.3) or each Dragged Shareholder
(with respect to Section 5.4) as the case may be, agrees to use its commercially
reasonable efforts, in good faith and in a timely matter, to take, or cause to
be taken, all Necessary Actions and to do, or cause to be done, all things
reasonable necessary, proper or advisable, under applicable Law (including,
without limitation, to ensure that all appropriate requirements of Law are met
and all consents of third Persons are obtained, in each case, with respect to
the transfer by such Offering Person, Other Shareholder, Dragged Shareholder or
Centel Shareholders as the case may be), to consummate the proposed transactions
contemplated by Sections 5.2, 5.3 or 5.4, as the case may be. All reasonable
costs and expenses incurred by Offering Persons, Other Shareholders, Dragged
Shareholders, Centel Shareholders or the Company, as the case may be, in
connection with a transfer made pursuant to Sections 5.2, 5.3 or 5.4 (including,
without limitation, all costs and disbursements, finders’ fees or brokerage
commissions but excluding the fees and disbursements of counsel which shall be
borne independently by each Offering Person, Other Shareholder, Dragged
Shareholder, Centel Shareholders or the Company, as the case may be), or to be
paid by Offering Persons, Other Shareholders, Dragged Shareholders or Centel
Shareholders as provided for in the relevant purchase agreement, shall be
allocated pro rata among the Offering Persons, Other Shareholders, Dragged
Shareholders or Centel Shareholders as the case may be, based upon the number of
Equity Securities sold by each such Shareholder.

 

30



--------------------------------------------------------------------------------

Section 5.7 Lock-Up Agreement; IPO Participation Rights.

Each Shareholder hereby agrees to enter into a Lock-Up Agreement to the extent
requested by any underwriter of an IPO; provided, however, that all holders of
at least 10% of the Company’s Voting Shares enter into similar agreements.
Subject to applicable laws or regulations of any governmental or other
regulatory agency, including FINRA and/or any stock exchange on which the
securities offered in the IPO are proposed to be traded, the Company shall use
its commercially reasonable efforts to afford the Shareholders a reasonable
opportunity to purchase in such underwritten offering such number of offered
securities equal to such Shareholders’ pro rata share of the amount so allocated
to the Shareholders (based on each such Shareholders’ ownership of Equity
Securities on a fully-diluted basis, and including the ability to subscribe for
any additional securities which are not subscribed for by the other
Shareholders), including requesting that the underwriters permit such
Shareholders to purchase securities in such offering.

ARTICLE VI

ADDITIONAL AGREEMENTS OF THE PARTIES

Section 6.1 Further Assurances.

From time to time, at the reasonable request of any other Party hereto and
without further consideration, each Party hereto shall execute and deliver such
additional documents and take all such further action as may be necessary or
appropriate to consummate and make effective, in the most expeditious manner
practicable, the transactions that this Agreement contemplates will be
consummated or undertaken by such Party.

Section 6.2 Company Covenant.

The Company agrees that wherever it is provided herein that any Shareholder
shall, or shall take Necessary Action to, cause the Company to take, or refrain
from taking, any action, then the Company shall take, or refrain from taking,
such action.

Section 6.3 No Conflict with Indenture.

Notwithstanding anything set forth herein, none of the Parties shall be required
to take any action that would otherwise be required by this Agreement that would
give rise to a default or breach under: (i) the Indenture, dated as of
December 22, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Indenture”), between Intcomex, Inc., as issuer, Software Brokers of
America, Inc., a Florida corporation, Intcomex Holdings, LLC, a Delaware limited
liability company, and Intcomex Holdings SPC-I, LLC, a Delaware limited
liability company, as Guarantors, and The Bank of New York, a New York banking
association, as trustee; or (ii) any bonds issued under, or any other document
or agreement entered into pursuant to, the Indenture or (iii) any other
financing of the Company or its Subsidiaries.

 

31



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination.

This Agreement shall automatically terminate and be of no further force or
effect upon the earliest to occur of: (i) the moment immediately following a
Change of Control; and (ii) immediately prior to the first sale of securities
pursuant to an IPO; provided that the provisions of Section 4.2 and Article VII
shall survive any termination of this Agreement in accordance with their terms;
provided, further, that (a) if this Agreement terminates prior to an IPO, each
Centel Shareholder’s rights and obligations, and each Other Shareholder’s
obligations in respect of each Centel Shareholder, under Section 5.3 shall
survive any termination of this Agreement, with such survival to terminate upon
the earlier of (i) the occurrence of an IPO and (ii) the exchange of all of the
non-voting Equity Securities Controlled by such Centel Shareholder (and any
Permitted Transferee thereof) for voting Equity Securities and (b) the
provisions of Section 1.1, Section 5.6 and Article VII shall survive the
termination of this Agreement to the extent, and for so long as, necessary to
effectuate the intent of clauses (a) and (b).

Section 7.2 Shalom Shareholders Indemnity.

Each and all of the Shalom Shareholders, jointly and severally, agree to
protect, indemnify, hold harmless and defend the CVC Shareholder and the
Brightpoint Shareholder (and any respective Permitted Transferees thereof), and
their respective officers, directors, members, partners, employees, agents,
representatives and permitted assigns from and against (and pay the full amount
of) any and all losses, liabilities, actions, damages or injuries, claims,
demands, judgments, costs, expenses, suits or proceedings, including appeals,
which are incurred by the CVC Shareholder or the Brightpoint Shareholder (and
any respective Permitted Transferees thereof) and their respective officers,
directors, members, partners, employees, agents, representatives and permitted
assigns and which are caused by, result from, arise out of or occur in
connection with (i) any breach by any Shalom Shareholder of its obligations
under Section 4.4(a) or 4.4(b) or (ii) any breach by the Shalom Entities of
their obligations hereunder.

Section 7.3 Notices.

All notices or other communications hereunder shall be deemed to have been duly
given and made if in writing and if served by personal delivery upon the Party
for whom it is intended, if delivered by registered or certified mail, return
receipt requested, or by a national courier service, or if sent by facsimile;
provided that the facsimile is promptly confirmed by written confirmation by
registered mail thereof, to the person at the address set forth below, or such
other address as may be designated in writing hereafter, in the same manner, by
such person:

(a) If to any Shalom Shareholder or to any Additional Shareholder, to:

Intcomex Holdings, LLC.

3505 N.W. 107th Avenue

Miami, Florida 33178

facsimile: (305) 477-7565

 

32



--------------------------------------------------------------------------------

with a copy to:

Neal, Gerber & Eisenberg LLP

2 N. LaSalle Street

Suite 2200

Chicago, Illinois 60602

facsimile: (312) 269-1747

Attention: Scott J. Bakal

(b) If to Anthony Shalom, to:

Intcomex Holdings, L.L.C.

3505 N.W. 107th Avenue

Miami, Florida 33178

facsimile: (305) 477-7565

with a copy to:

Neal, Gerber & Eisenberg LLP

2 N. LaSalle Street

Suite 1700

Chicago, Illinois 60602

facsimile: (312) 269-1747

Attention: Scott J. Bakal

(c) If to the CVC Shareholder, to:

Citigroup Venture Capital International

399 Park Avenue, 14th floor

New York, New York 10022

facsimile: (212) 793-2799

Attention: Enrique Bascur

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

facsimile: (212) 225-2864

Attention: Jeffrey D. Karpf

 

33



--------------------------------------------------------------------------------

and

(d) If to the Brightpoint Shareholder, to:

Brightpoint Latin America, Inc.

c/o Brightpoint, Inc.

7635 Interactive Way, Suite 200

Indianapolis, Indiana 46278

facsimile: (317) 707-2514

Attention: Legal Department

with a copy to:

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attn: Robert J. Mittman

facsimile: (212) 885-5001

(e) If to the Centel Shareholders’ Representative or any Centel Shareholder, to:

Prosperidad 32

Mexico D.F. 11800, MEXICO

Facsímile: 011 (52-55) 5277-9955

Attention: Harry Luchtan

with a copy to:

Rasco, Reininger, Perez, & Esquenazi, P.L.

283 Catalonia Avenue, 2nd Floor

Coral Gables, Florida 33134-6700

Attention: Salomon B. Esquenazi, Esq.

Facsimile No.: (305) 476-7102

and

NDA Najera Danieli & Asocs., S. de R.L.

199 Monterrey Ave.

México City, D.F. 06700 Mexico

Attention: Juan A. Najera, Esq.

Facsimile No.: (52-55) 5265-1730

 

34



--------------------------------------------------------------------------------

(f) If to the Company, to:

3505 N.W. 107th Avenue

Miami, Florida 33178

facsimile: (305) 477-7565

Attention: Chair of the Board of Directors; President

With a copy to:

Morrison Cohen LLP

909 Third Avenue

New York, New York 10022

facsimile: (212) 735-8708

Attention: David A. Scherl

Any notice given by mail shall be effective when received.

Section 7.4 Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute a single
instrument.

Section 7.5 Entire Agreement.

This Agreement (together with the Schedules and Exhibits hereto and the letter
dated October 30, 2008, between Co-Invest and the Centel Shareholders) contains
the entire agreement among the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings (including the Letter of
Interest), oral or written, with respect to such matters. For the avoidance of
doubt and without prejudicing any rights under this Agreement, each Party (other
than the Brightpoint Shareholder), for itself and its successors and assigns,
releases, and shall cause its Affiliates and their respective successors and
assigns to release, the other Parties and their respective Affiliates and each
of their respective successors and assigns from any and all claims arising out
of the Letter of Interest whether arising prior to, on or after the date hereof
and all obligations and liabilities under the Letter of Interest are hereby
discharged, and agrees and represents that there are no rights or obligations
under the Letter of Interest that survive or affect the Parties to this
Agreement.

Section 7.6 Governing Law; Submission to Jurisdiction; Selection of Forum.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES AND
RENOUNCES THE JURISDICTION OF ANY MEXICAN COURT AND AGREES THAT IT SHALL BRING
ANY ACTION OR PROCEEDING IN RESPECT OF ANY CLAIM ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTAINED IN OR CONTEMPLATED BY THIS
AGREEMENT, WHETHER IN TORT OR CONTRACT OR AT LAW OR IN EQUITY,

 

35



--------------------------------------------------------------------------------

EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK OR, IF SUCH COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, THE SUPREME
COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “CHOSEN COURTS”).
EACH PARTY (I) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE CHOSEN
COURTS, (II) WAIVES ANY OBJECTION, TO THE FULLEST EXTENT PERMITTED BY LAW, TO
LAYING VENUE IN ANY SUCH ACTION OR PROCEEDING IN THE CHOSEN COURTS, (III) WAIVES
ANY OBJECTION, TO THE FULLEST EXTENT PERMITTED BY LAW, THAT THE CHOSEN COURTS
ARE AN INCONVENIENT FORUM OR DO NOT HAVE JURISDICTION OVER ANY PARTY HERETO,
(IV) AGREES THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTIONS 7.3 (NOTICES) AND 7.7
(SERVICE OF PROCESS) OF THIS AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND (V) AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY APPLICABLE LAW.

Section 7.7 Service of Process.

Each Centel Shareholder hereby irrevocably appoints CT Corporation, in New York,
New York (the “Process Agent”), with an office on the date hereof at 111 Eighth
Avenue, New York, NY 10011, as its agent and true and lawful attorney-in-fact in
its name, place and stead to accept on behalf of such Centel Shareholder,
service of copies of the summons and complaint and any other process which may
be served in any such suit, action or proceeding brought in the State of New
York (it being understood that the foregoing shall not limit any requirement in
this Agreement to deliver notices in accordance with Section 7.3), and such
Centel Shareholder agrees that the failure of the Process Agent to give any
notice of any such service of process to such Centel Shareholder shall not
impair or affect the validity of such service or, to the extent permitted by
applicable law, the enforcement of any judgment based thereon. Such appointment
shall be irrevocable until the date that is one (1) year after such Centel
Shareholder ceases to be a Shareholder of the Company (the “Appointment
Period”), except that if for any reason the Process Agent appointed hereby
ceases to act as such, such Centel Shareholder will, by an instrument reasonably
satisfactory to the Company, appoint another Person in the Borough of Manhattan,
New York as such Process Agent for the duration of the Appointment Period
subject to the approval (which approval shall not be unreasonably withheld) of
the Company. Each Centel Shareholder hereby further irrevocably consents to the
service of process in any suit, action or proceeding in said courts by the
mailing thereof by the Company by registered or certified mail, postage prepaid,
at its address set forth in Section 7.3 for the duration of the Appointment
Period. Each Centel Shareholder covenants and agrees that it shall take any and
all reasonable action, including the execution and filing of any and all
documents, that may be necessary to continue the designation of a Process Agent
pursuant to this Section in full force and effect for the duration of the
Appointment Period and to cause the Process Agent to act as such.

 

36



--------------------------------------------------------------------------------

Section 7.8 Waiver of Jury Trial.

THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 7.9 Severability.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof unless such invalidity or
unenforceability, after taking into account the mitigation contemplated by the
next sentence, deprives a Party of a material benefit contemplated by this
Agreement. If any provision of this Agreement, or the application thereof to any
Person or any circumstance, is invalid or unenforceable: (a) subject to, in the
case of the Restrictive Covenants, the provisions of Section 4.2, a suitable and
equitable provision shall be substituted therefor in order to carry out, as far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision; and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

Section 7.10 Assignment.

Other than as expressly permitted or required by this Agreement, no Party may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the other Parties, except that the Company may
engage in collateral assignments to the financing sources (and their assignees)
providing financing to the Company and/or its Subsidiaries in connection with
the transactions contemplated by the Stock Purchase Agreement (and their
assignees). Any assignment or transfer in violation of this Section 7.10 shall
be null and void ab initio.

Section 7.11 Parties in Interest; No Third Party Beneficiaries.

This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer upon any Person other than the Parties
or their successors and permitted assigns, any rights or remedies under or by
reason of this Agreement.

Section 7.12 Judgment Currency.

Each reference to U.S. dollars in this Agreement is of the essence, and the
obligations of any Shareholders under this Agreement to make payment in U.S.
dollars shall not be discharged or satisfied by any currency or recovery
pursuant to any judgment expressed in or converted into any other currency or in
another place except to the extent to which such tender or recovery shall result
in the effective receipt by the Company of the full amount of Dollars expressed
to be payable hereunder, and each Shareholder shall indemnify the Company (as an
alternative or additional cause of action) for the amount (if any) by which such
effective receipt shall fall short of the full amount of Dollars expressed to be
payable hereunder and such obligation to indemnify shall not be affected by
judgment being obtained for any other sums due hereunder.

 

37



--------------------------------------------------------------------------------

Section 7.13 Amendment and Waiver.

Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by:
(i) the CVC Shareholder, (ii) the Brightpoint Shareholder and (iii) such number
of Non-CVC/BP Shareholders that Control Equity Securities representing (without
duplication) more than 50% of the aggregate number of outstanding Equity
Securities Controlled by all Non-CVC/BP Shareholders, or in the case of a
waiver, by the Party or Parties against whom the waiver is to be effective, it
being specified that a waiver by such number of Non-CVC/BP Shareholders that
Control Equity Securities representing (without duplication) more than 50% of
the aggregate number of outstanding Equity Securities Controlled by Non-CVC/BP
Shareholders shall constitute a valid waiver by all Non-CVC/BP Shareholders;
provided that, unless all of the non-voting Equity Securities Controlled by such
Centel Shareholder (and any Permitted Transferee thereof) are exchanged for
voting Equity Securities, no amendments shall be made (i) to the final proviso
of Section 7.1 or (ii) that would disproportionately and adversely affect the
Equity Securities held by the Centel Shareholders, without the consent of Centel
Shareholders representing more than 50% of the aggregate number of outstanding
Equity Securities Controlled by the Centel Shareholders; provided further that,
in the event of any amendment to Section 5.3 without the consent of Centel
Shareholders representing more than 50% of the aggregate number of outstanding
Equity Securities Controlled by the Centel Shareholders, each Centel
Shareholder’s rights and obligations, and each other Shareholder’s rights and
obligations in respect of such Centel Shareholder, under Section 5.3 shall not
be amended unless all of the non-voting Equity Securities Controlled by such
Centel Shareholder (and any Permitted Transferee thereof) are exchanged for
voting Equity Securities. No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

Section 7.14 Additional Shareholders’ Representatives.

(a) Each of the Additional Shareholders and their Permitted Transferees
irrevocably appoint Michael Shalom (and, in the event Michael Shalom is unable
or unwilling to serve, Isaac Shalom), as its agent and attorney-in-fact (the
“Additional Shareholders’ Representative”), to take any action required or
permitted to be taken by the Additional Shareholders and their Permitted
Transferees under the terms of this Agreement, including, without limiting the
generality of the foregoing, the giving and receipt of any notices to be
delivered or received by or on behalf of the Additional Shareholders and their
Permitted Transferees, the payment of expenses relating to the transactions
contemplated by this Agreement, and (subject to Section 7.13) the right to
waive, modify or amend any of the terms of this Agreement, and agree to be bound
by any and all actions taken by the Additional

 

38



--------------------------------------------------------------------------------

Shareholders’ Representative on behalf of the Additional Shareholders and their
Permitted Transferees. If neither Michael Shalom nor Isaac Shalom are willing
and able to serve as the Additional Shareholders’ Representative, a substitute
representative shall be appointed by the Additional Shareholders and their
Permitted Transferees holding a majority of the voting power of all Equity
Securities held by Additional Shareholders and their Permitted Transferees. In
the event of a replacement of an Additional Shareholders’ Representative, the
Additional Shareholders’ Representative that is being replaced shall promptly
notify the CVC Shareholder, the Brightpoint Shareholder, the Shalom Shareholders
and the Company of such change, and until such notification, the Additional
Shareholders’ Representative that is being replaced shall be deemed to be the
Additional Shareholders’ Representative in any dealings with the CVC
Shareholder, the Brightpoint Shareholder, the Shalom Shareholders or the Company
under this Agreement.

(b) The CVC Shareholder, the Brightpoint Shareholder, the Shalom Shareholders
and the Company, respectively, shall be entitled to rely exclusively upon any
communications or writings given or executed by the Additional Shareholders’
Representative and shall not be liable in any manner whatsoever for any action
taken or not taken in reliance upon the actions taken or not taken or
communications or writings given or executed by such Additional Shareholders’
Representative. The CVC Shareholder, the Brightpoint Shareholder, the Shalom
Shareholders and the Company shall be entitled to disregard any notices or
communications given or made by the Additional Shareholders or their Permitted
Transferees or any party or parties on their behalf, as the case may be, unless
given or made through the Additional Shareholders’ Representative.

Section 7.15 Centel Shareholders’ Representative.

By virtue of their execution of this Agreement, the Centel Shareholders shall be
deemed to have irrevocably constituted and appointed and, if necessary,
delivered a separate written power of attorney, duly executed, acknowledged and
notarized, Harry Luchtan (in such capacity the “Centel Shareholders’
Representative”), as their true and lawful agent and attorney-in-fact to enter
into any agreement in connection with the transactions contemplated by this
Agreement, to exercise all or any of the powers, authority and discretion
conferred on it under any such agreement, to waive any terms and conditions of
any such agreement, to give and receive notices and communications, to agree to,
negotiate, enter into settlements and compromises of, and demand arbitration and
comply with orders of courts and awards of arbitrators with respect to such
claims, and to take all actions necessary or appropriate in the judgment of the
Centel Shareholders’ Representative for the accomplishment of the foregoing. The
Centel Shareholders shall be bound by all actions taken by the Centel
Shareholders’ Representative in its capacity thereof. The CVC Shareholder, the
Brightpoint Shareholder, the Shalom Shareholders, the Additional Shareholders
and the Company, respectively, shall be entitled to rely on all statements,
representations and decisions of the Centel Shareholders’ Representative.

 

39



--------------------------------------------------------------------------------

Section 7.16 Construction.

This Agreement has been negotiated by the Parties and their respective counsel
in good faith and will be fairly interpreted in accordance with its terms and
without any strict construction in favor of or against any Party.

Section 7.17 Specific Performance.

The Parties hereto agree that the obligations imposed on them in this Agreement
are special, unique and of an extraordinary character, and that, in the event of
breach by any Party, damages would not be an adequate remedy and each of the
other Parties shall be entitled to specific performance and injunctive and other
equitable relief in addition to any other remedy to which it may be entitled, at
law or in equity; and the Parties hereto further agree to waive any requirement
for the securing or posting of any bond in connection with the obtaining of any
such injunctive or other equitable relief.

[Signature pages to follow.]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this agreement as of the date
first written above.

 

CVC SHAREHOLDER CVCI INTCOMEX INVESTMENT LP   By:  

/s/ Michael Robinson

  Name: Michael Robinson   Title: Alternate Director SHALOM SHAREHOLDERS  

/s/Anthony Shalom

  Anthony Shalom  

/s/ Michael Shalom

  Michael Shalom  

/s/ Isaac Shalom

  Isaac Shalom   Shalom Holdings 1, LLLP     By:   Shalom Holdings 1, LLC      
General Partner       By:  

/s/ Michael Shalom

        Michael Shalom         Sole Member and Manager   Shalom Holdings 3, LLLP
      By:   Shalom Holdings 3, LLC         General Partner       By:  

/s/ Michael Shalom

        Michael Shalom         Manager       By:  

/s/ Anthony Shalom

        Anthony Shalom         Sole Member

 

41



--------------------------------------------------------------------------------

ADDITIONAL SHAREHOLDERS

*

Benjamin Mizrachi

*

Naftali Mizrachi

*

Javier Martinez

*

Boris Vasquez

LUNIMAR, S.A. By:  

*       

  Name:   Title: GONVAS ENTERPRISE, S.A. By:  

*       

  Name:   Title: MARDEL HOLDINGS LIMITED By:  

*       

  Name:   Title:

 

42



--------------------------------------------------------------------------------

EMIBASHER SOCIEDAD ANONIMA By:  

*       

  Name:   Title: ALBION CAPITAL CORP. By:  

*       

  Name:   Title: BOURNE TRADING INC. By:  

*       

  Name:   Title: KHYBER INVESTMENT LIMITED By:  

*       

  Name:   Title: TECNO MUNDIAL S.A. By:  

*       

  Name:   Title: *By:  

/s/ Michael Shalom

  Michael Shalom, as representative of the   Additional Shareholders

 

43



--------------------------------------------------------------------------------

BRIGHTPOINT SHAREHOLDER BRIGHTPOINT LATIN AMERICA, INC. By:  

/s/ J. Mark Howell

Name: J. Mark Howell Title: President CENTEL SHAREHOLDERS

**

Harry Luchtan

**

Yehuda Azancot

**

Hector Yubeili Zegaib

**By:  

 

        Harry Luchtan, as representative of the         Centel Shareholders
INTCOMEX, INC.

By:  

/s/ Michael Shalom

  Name:   Michael Shalom   Title:   President

 

44